EXECUTION VERSION







TERM CREDIT AGREEMENT
Dated as of May 22, 2018 

among
SUNPOWER HOLDCO, LLC,
as Borrower
SUNPOWER CORPORATION,
as Guarantor


and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lender




a36477818sunpowercred_image.gif [a36477818sunpowercred_image.gif]












--------------------------------------------------------------------------------


EXECUTION VERSION


TABLE OF CONTENTS
Page


ARTICLE I Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Terms Generally
24


SECTION 1.03.
Effectuation of Transactions
24


SECTION 1.04.
Accounting Terms; GAAP
24


ARTICLE II Term Loan
25


SECTION 2.01.
Term Loan Commitment
25


SECTION 2.02.
Term Loan and Borrowing
25


SECTION 2.03.
Request for Borrowing
25


SECTION 2.04.
Funding of Borrowing
26


SECTION 2.05.
Type; Interest Elections.
26


SECTION 2.06.
Termination and Reduction of Commitment
27


SECTION 2.07.
Repayment of Term Loan; Evidence of Debt
27


SECTION 2.08.
Optional Prepayment of Term Loan
27


SECTION 2.09.
Mandatory Prepayment of Term Loan
28


SECTION 2.10.
Fees
29


SECTION 2.11.
Interest
29


SECTION 2.12.
Alternate Rate of Interest.
30


SECTION 2.13.
Increased Costs
30


SECTION 2.14.
Break Funding Payments
32


SECTION 2.15.
Taxes
32


SECTION 2.16.
Payments Generally
36


SECTION 2.17.
Mitigation Obligations
36


SECTION 2.18.
Illegality
37


ARTICLE III Representations and Warranties
37


SECTION 3.01.
Organization; Powers
37


SECTION 3.02.
Authorization; Enforceability
37


SECTION 3.03.
Governmental Approvals; No Conflicts
37


SECTION 3.04.
Financial Condition
38


SECTION 3.05.
Properties
38


SECTION 3.06.
Litigation
38


SECTION 3.07.
Compliance with Laws and Agreements; Licenses and Permits
38


SECTION 3.08.
Investment Company Status
38


SECTION 3.09.
Taxes
39







--------------------------------------------------------------------------------







SECTION 3.10.
ERISA
39


SECTION 3.11.
Material Agreements
39


SECTION 3.12.
Federal Reserve Regulations
39


SECTION 3.13.
USA PATRIOT Act and Other Regulations
39


SECTION 3.14.
Disclosure
39


SECTION 3.15.
Solvency
40


SECTION 3.16.
Matters Relating to Collateral
40


SECTION 3.17.
No Material Adverse Change
41


SECTION 3.18.
Indebtedness
41


SECTION 3.19.
Anti-Corruption Laws and Sanctions
41


SECTION 3.20.
Merger
41


ARTICLE IV Conditions
41


SECTION 4.01.
Effective Date
41


SECTION 4.02.
Closing Date.
42


ARTICLE V Affirmative Covenants
44


SECTION 5.01.
Financial Statements and Other Information
44


SECTION 5.02.
Existence; Conduct of Business
45


SECTION 5.03.
Maintenance of Properties
45


SECTION 5.04.
Compliance with Laws
46


SECTION 5.05.
Use of Proceeds
46


SECTION 5.06.
Insurance
46


SECTION 5.07.
Books and Records
46


SECTION 5.08.
Inspection Rights
46


SECTION 5.09.
Payment of Taxes, Etc.
47


SECTION 5.10.
Pari Passu Ranking
47


SECTION 5.11.
Termination of Lien under Existing Pledge and Guaranty Agreement
47


SECTION 5.12.
Merger
47


SECTION 5.13.
Cash Proceeds Account.
48


SECTION 5.14.
Repayment of Term Loan.
48


SECTION 5.15.
Further Assurances
48


ARTICLE VI Negative Covenants
48


SECTION 6.01.
Limitations on Liens
48


SECTION 6.02.
Amendment of Merger Agreement
49


SECTION 6.03.
Limitations on the Borrower
49







--------------------------------------------------------------------------------







SECTION 6.04.
Limitations on SunPower YC Holdings
49


SECTION 6.05.
Limitations on the Guarantor
49


SECTION 6.06.
Exchange
49


ARTICLE VII Events of Default
49


ARTICLE VIII Miscellaneous
52


SECTION 8.01.
Notices
52


SECTION 8.02.
Waivers; Amendments
54


SECTION 8.03.
Expenses; Indemnity; Damage Waiver
54


SECTION 8.04.
Successors and Assigns
55


SECTION 8.05.
Survival
59


SECTION 8.06.
Counterparts; Integration; Effectiveness
59


SECTION 8.07.
Severability
59


SECTION 8.08.
Right of Setoff
59


SECTION 8.09.
Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
60


SECTION 8.10.
Headings
61


SECTION 8.11.
Confidentiality
61


SECTION 8.12.
Nonreliance; Violation of Law
62


SECTION 8.13.
USA PATRIOT Act
62


SECTION 8.14.
Interest Rate Limitation
62


SECTION 8.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
63


ARTICLE IX Guaranty
63


SECTION 9.01.
Guaranty of Obligations.
63


SECTION 9.02.
Guaranty Absolute; Continuing Guaranty.
64


SECTION 9.03.
Actions by the Lender.
64


SECTION 9.04.
No Discharge.
65


SECTION 9.05.
Waivers by the Guarantor.
65


SECTION 9.06.
The Guarantor’s Rights of Subrogation, Contribution, Etc.; Subordination of
Other Obligations.
66


SECTION 9.07.
Financial Condition of the Borrower.
67


SECTION 9.08.
Set-off.
67















--------------------------------------------------------------------------------









EXHIBITS:

Exhibit A        Form of Compliance Certificate
Exhibit B        Form of Closing Date Certificate
Exhibit C        Form of Borrowing Request
Exhibit D        Form of Promissory Note
Exhibit E        Form of Opinion of Counsel to the Borrower
Exhibit F        Form of Solvency Certificate
Exhibit G        Form of Pledge Agreement (SunPower YC Holdings)
Exhibit H        Form of Pledge Agreement (Borrower)
Exhibit I        Form of Assignment and Assumption








--------------------------------------------------------------------------------






CREDIT AGREEMENT
This TERM CREDIT AGREEMENT, dated as of May 22, 2018 (this “Agreement”), is made
by and among SunPower HoldCo, LLC, a Delaware limited liability company (the
“Borrower”), SunPower Corporation, a Delaware corporation (the “Guarantor”), and
Crédit Agricole Corporate and Investment Bank (“Crédit Agricole CIB”), as
Lender.
RECITALS
The Borrower has requested the Lender to extend credit in the form of a Term
Loan during the Availability Period, the proceeds of which will be used in
accordance with Section 5.05. The Lender is willing to extend such credit to the
Borrower on the terms and subject to the conditions set forth herein and in the
other Loan Documents.
The Guarantor has agreed to guarantee the obligations of the Borrower under this
Agreement on the terms set forth herein.
All of the Obligations hereunder and under the other Loan Documents will be
secured by a First Priority Lien on the Collateral.
Accordingly, the parties hereto agree as follows:





--------------------------------------------------------------------------------






ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2018 Debentures” means the $300 million 0.75% senior convertible debentures
issued by the Guarantor and due June 1, 2018.
“8point3 General Partner” means 8point3 General Partner, LLC, a Delaware limited
liability company.
“8point3 Group” means 8point3 Holdings, 8point3 General Partner, the
Partnership, OpCo, and each of the direct and indirect subsidiaries of OpCo.
“8point3 Holdings” means 8point3 Holding Company, LLC, a Delaware limited
liability company.
“ABR”, when used in reference to the Term Loan or the Borrowing, refers to
whether the Term Loan or the Borrowing is bearing interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal
to the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a period of
one month commencing on such day (which rate shall in no event be less than
zero) plus 1%. If the Lender shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Lender to obtain sufficient quotations in accordance
with the terms of the definition of Federal Funds Effective Rate, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to



--------------------------------------------------------------------------------





such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
“Alternate Disposal” has the meaning assigned to such term in Section 5.11(a).
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption, including, but not limited to, the Foreign
Corrupt Practices Act of 1977, the United Kingdom Bribery Act 2010, and laws of
the European Union, each as amended, and the rules and regulations thereunder.
“Applicable Rate” means (a) from the Closing Date to the Step-Up Date, with
respect to a LIBO Rate Borrowing or an ABR Borrowing, 2.00% per annum, and
(b) from and after the Step-Up Date, with respect to a LIBO Rate Borrowing or an
ABR Borrowing, 5.00% per annum.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) the
Lender, (b) an Affiliate of the Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages the Lender.
“Assignment and Assumption” means an assignment and assumption entered into by
the Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04) in the form of Exhibit I.
“Availability Period” means the period from the Effective Date to the earlier of
(i) June 1, 2018 and (ii) the date of the Borrowing.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the




--------------------------------------------------------------------------------





general partner of the partnership and (c) with respect to any other Person, the
board, managers or committee of such Person serving a similar function.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means the borrowing of the Term Loan hereunder.
“Borrowing Request” means a request by the Borrower for the Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit C, or such other form as shall be approved by the Lender.
“Business Day” means a day of the year other than (a) Saturdays, (b) Sundays or
(c) any day on which banks are required or authorized by law to close in either
or both of New York or Paris, France; provided that, when used in connection
with a LIBO Rate Borrowing, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in dollar deposits in the London
interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Proceeds Account” means the account, maintained in the name of SunPower YC
Holdings with the Lender, established in accordance with the Pledge Agreement
(SunPower YC Holdings) and numbered 001-110186-0060-00.
“Change in Control” means (a) Total S.A. shall fail to directly or indirectly
beneficially own or control at least 50.1% of the voting power represented by
the issued and outstanding Equity Interests of each of the Loan Parties, (b) the
Guarantor shall fail to directly own 100% of the Equity Interests of the
Borrower or (c) the Borrower shall fail to directly own 100% of the Equity
Interests of SunPower YC Holdings.
“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Lender (or, for purposes of
Section 2.13(b), by any lending office of the Lender or by the corporation
controlling the Lender, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority (provided
that compliance with such request, guideline or directive is in accord with the
general practice of Persons to whom such request, guideline or directive is
intended to apply) made or issued after the date of this Agreement; provided,
however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and




--------------------------------------------------------------------------------





all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case referred to
in clause (i) or (ii) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
“Class A Share” has the meaning assigned to such term in the Merger Agreement.
“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 8.02) and the Borrowing
occurs.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit B.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, all of the assets and property in which Liens
are granted or purported to be granted pursuant to the Collateral Documents as
security for the Obligations.
“Collateral Documents” means the Pledge Agreement (Borrower), the Pledge
Agreement (SunPower YC Holdings) and all other instruments or documents
delivered by any Loan Party pursuant to this Agreement or any of the other Loan
Documents in order to grant to the Lender a Lien on the Collateral.
“Commitment” has the meaning assigned to such term in Section 2.01.
“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
“Compliance Certificate” means a certificate of a Financial Officer of the
Guarantor substantially in the form of Exhibit A.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.




--------------------------------------------------------------------------------





“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (c)
contractually provides for the scheduled payments of dividends in cash, or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the “Latest Maturity Date” under
and as defined in the Opco Credit Agreement, except, in the case of clauses (a)
and (b), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all “Obligations”
under and as defined in the OpCo Credit Agreement, the cancellation or
expiration of all “Letters of Credit” under and as defined in the OpCo Credit
Agreement and the termination of the “Commitments” under and as defined in the
OpCo Credit Agreement.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is incorporated
or organized under the laws of the United States of America, any state thereof
or in the District of Columbia, including any person acquired directly or
indirectly by the Borrower which becomes a Domestic Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country




--------------------------------------------------------------------------------





(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” the date on which the conditions specified in Section 4.01 are
satisfied.
“Eligible Assignee” means (a) an Affiliate of the Lender, or (b) an Approved
Fund; provided that neither the Borrower nor any Affiliate thereof shall qualify
as an Eligible Assignee.
“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Guarantor within the meaning of Section 4001 of
ERISA, or that, together with the Guarantor, is treated as a single employer
under Section 414(b), or (c), (m) or (o) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Guarantor or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Guarantor or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Guarantor or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Guarantor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) a determination that any Plan or Multiemployer Plan is,
or is expected to be, in at-risk status (within the meaning of Title IV of
ERISA), or (i) the filing of a notice of intent to terminate or the termination
of any Plan under Section 4041(c) of ERISA.




--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange” has the meaning assigned to such term in Section 6.06.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any
U.S. federal withholding Taxes attributable to the Lender’s failure to comply
with Section 2.15(e), (c) any U.S. federal withholding Tax that is imposed on
amounts payable to the Lender at the time the Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that the
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.15(a) and
(d) any U.S. federal withholding Taxes imposed by FATCA.
“Existing Pledge and Guaranty Agreement” means that certain pledge and guaranty
agreement, dated as of June 24, 2015, between SunPower YC Holdings, as pledgor,
and Crédit Agricole CIB, as collateral agent, as in effect on the Effective
Date.
“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s‑length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty, or convention among Governmental Authorities and implementing
such sections of the Code.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published for such day (or, if




--------------------------------------------------------------------------------





such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1%) of the quotations for such day for such transactions received
by the Lender from three federal funds brokers of recognized standing selected
by the Borrower.
“Fees” means the Commitment Fee, the Upfront Fee, the Retainer Fee and all other
fees contemplated by Section 2.10.
“Financial Officer” means the chief financial officer, treasurer or controller
of the Guarantor.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is perfected and
has priority over any other Lien on such Collateral (other than Permitted
Collateral Encumbrances, which by operation of law or contract would have
priority over the Liens securing the Obligations).
“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the Leverage Ratio, subject to the proviso in Section 1.04.
“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Guarantor” has the meaning assigned to such term in the preamble to this
Agreement.
“Guarantied Obligations” means any and all Obligations of the Borrower now or
hereafter made, incurred or created, whether absolute or contingent, liquidated
or




--------------------------------------------------------------------------------





unliquidated, whether due or not due, and however arising under or in connection
with this Agreement and the other Loan Documents.
“Guaranty” means the guaranty of the Guarantor set forth in Article IX.
“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement, in
each case entered into by a “Credit Party” under and as defined in the Opco
Credit Agreement with a Lender Counterparty.
“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04.
“Indebtedness” means, as applied to any Person, without duplication (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
“Capital Leases” under and as defined in the OpCo Credit Agreement that is
properly classified as a liability on a balance sheet in conformity with GAAP,
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money, (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding (i) any such obligations incurred under ERISA or in connection with
any Tax Equity Financing, (ii) any earn-out obligations consisting of the
deferred purchase price of property acquired until such obligation becomes a
liability on the balance sheet of such person in accordance with GAAP and (iii)
accounts payable in the ordinary course of business and not more than 120 days
overdue), which purchase price is (A) due more than six months from the date of
incurrence of the obligation in respect thereof or (B) evidenced by a note or
similar written instrument, (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person, (f) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings (but only to the extent such
letter of credit has not been cash collateralized or with respect to which
back-to-back letters of credit have not been issued), (g) Disqualified Equity
Interests, (h) (i) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (ii) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof, and (iii) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (A) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (B) to maintain the solvency or any balance sheet item, level
of income or financial condition of another, in each case with respect to
indebtedness set out in clauses (a) through (g) above, (i) any obligations with
respect to tax equity or similar financing arrangements, and (j) all obligations
of such Person in respect of any exchange traded or over the counter derivative




--------------------------------------------------------------------------------





transaction, including under any Hedge Agreement, whether entered into for
hedging or speculative purposes or otherwise; provided, in no event shall
obligations under any Hedge Agreement be deemed “Indebtedness” for any purpose
unless such obligations relate to a derivative transaction which has been
terminated (or to the extent amounts under such Hedge Agreement are otherwise
due and owing); provided, further, that Permitted Equity Commitments and Project
Obligations shall not constitute Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Information” has the meaning set forth in Section 8.11.
“Interest Election Request” means a request by the Borrower to convert or
continue the Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to an ABR Borrowing, the last day
of each March, June, September and December and the Repayment Date and (b) with
respect to a LIBO Rate Borrowing, the last day of each Interest Period
applicable to such Borrowing and the Repayment Date.
“Interest Period” means, with respect to a LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of the Borrowing initially shall be the Closing Date
and thereafter shall be the effective date of the most recent conversion or
continuation of the Borrowing.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.
“Interpolated Rate” means, with respect to a LIBO Rate Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, on the date that is two (2) Business Days
prior to the commencement of such Interest Period.




--------------------------------------------------------------------------------





“Investment” means (a) any direct or indirect purchase or other acquisition by
the Partnership or any of its Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person (other than OpCo); (b) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of the Partnership from any Person (other than OpCo), of any Equity
Interests of such Person; (c) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contributions by the Partnership or any of its Subsidiaries to any other Person
(other than OpCo), including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business and (d) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes or otherwise. The amount of any
Investment of the type described in clauses (a), (b) and (c) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, but deducting therefrom the
amount of any repayments or distributions received on account of such Investment
by, or the return on or of capital with respect to, such Investment to, the
Person making such Investment. For the avoidance of doubt, neither any Permitted
Project Undertakings nor any payment pursuant to and in accordance with the
terms of Project Obligations shall be deemed to constitute an Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Lender” means Crédit Agricole CIB and any other Person that shall become a
party hereto as a Lender pursuant to an Assignment and Assumption.
“Lender Counterparty” means each “Lender” under and as defined in the OpCo
Credit Agreement, each “Agent” under and as defined in the OpCo Credit Agreement
and each of their respective Affiliates counterparty to a Hedge Agreement
(including any Person who was a Lender, Agent or Affiliate thereof at the time
such Hedge Agreement was entered into but subsequently ceases to be an Agent or
a Lender or Affiliate, as the case may be).
“Leverage Condition” means that, as of any date of determination, the Leverage
Ratio as of such date of determination (as determined in accordance with the
OpCo Credit Agreement) is less than or equal to 6.0 to 1.0.
“Leverage Ratio” means, as of the last day of any fiscal quarter of OpCo, the
Leverage Ratio under, and as defined in, the OpCo Credit Agreement (as in effect
on the Closing Date).




--------------------------------------------------------------------------------





“LIBO Rate” means, with respect to any Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on the Reuters screen page
that displays such rate (currently page LIBOR01) or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Lender from time to time in its reasonable discretion (in each case, the “Screen
Rate”), at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period; provided, that if the Screen Rate
shall not be available at such time for such Interest Period with respect to
Dollars, then the LIBO Rate shall be the Interpolated Rate. If the LIBO Rate (as
determined pursuant to the foregoing provisions of this definition) for any
Interest Period is below zero, then the LIBO Rate for such Interest Period shall
be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
deposit arrangement, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset, and (c) in the case of Securities, any purchase option, call or similar
right of a third party with respect to such Securities.
“Loan Documents” means this Agreement, the Collateral Documents, the Work Letter
and any promissory note issued pursuant to this Agreement. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.
“Loan Party” means the Borrower, the Guarantor and SunPower YC Holdings, and
“Loan Parties” shall mean all such Persons, collectively.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Guarantor and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents, or (c) the ability of any Loan Party to perform its obligations
under the Loan Documents.
“Merger Agreement” means the Agreement and Plan of Merger and Purchase
Agreement, dated as of February 5, 2018, by and among the Partnership, 8point3
General Partner, OpCo, 8point3 Holdings, 8point3 Solar CEI, LLC, a Delaware
limited liability company, 8point3 Co-Invest Feeder 1, LLC, a Delaware limited
liability company, 8point3 Co-Invest Feeder 2, LLC, a Delaware limited liability
company, CD Clean Energy and Infrastructure V JV (Holdco), LLC, a Delaware
limited liability company, 8point3 Partnership Merger Sub, LLC, a Delaware
limited liability company, 8point3 OpCo Merger




--------------------------------------------------------------------------------





Sub 1, LLC, a Delaware limited liability company, and 8point3 OpCo Merger Sub 2,
LLC, which contemplates, among other things, the merger of (a) 8Point3
Partnership Merger Sub, LLC with and into the Partnership, with the Partnership
continuing as the surviving entity, (b) 8point3 OpCo Merger Sub 1, LLC with and
into OpCo, with OpCo as the surviving entity, and (c) 8point3 OpCo Merger Sub 2,
LLC with and into OpCo, with OpCo continuing as the surviving entity.
“Multiemployer Plan” means, at any time, a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA then, or at any time during the previous
five years maintained for, or contributed to (or for which there was an
obligation to contribute) on behalf of, employees of the Borrower or any ERISA
Affiliate.
“Non-Controlled Subsidiary” means, at any time, any Subsidiary not controlled by
the Borrower. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
“Non-Guarantor Subsidiary” means (a) any Subsidiary of OpCo that (i) is the
direct owner and/or lessor of one or more “Solar Energy Projects” under and as
defined in the OpCo Credit Agreement, (ii) has no Subsidiaries and owns no
material assets other than those assets necessary for the ownership, leasing,
development, construction or operation of such Solar Energy Projects and (iii)
has no Indebtedness other than (A) intercompany Indebtedness to the extent
permitted under the OpCo Credit Agreement, (B) Non-Recourse Project Indebtedness
or (C) Tax Equity Financing (any such entity, a “Project Owner”); and (b) any
Subsidiary of OpCo that (i) is the direct or indirect owner of all or a portion
of the Equity Interests in one or more Project Owners, (ii) has no Subsidiaries
other than Subsidiaries each of which meets the qualifications set forth in
clause (a) or (b)(i) above, (iii) owns no material assets other than those
assets necessary for the ownership, leasing, development, construction or
operation of “Solar Energy Projects” under and as defined in the OpCo Credit
Agreement, (iv) has no Indebtedness other than (A) intercompany Indebtedness to
the extent permitted under the OpCo Credit Agreement, (B) Non-Recourse Project
Indebtedness or (C) Tax Equity Financing, (v) is not a direct Subsidiary of OpCo
and (vi) is prohibited from providing a guarantee of the “Obligations” under and
as defined in the OpCo Credit Agreement pursuant to the terms of any
Non-Recourse Project Indebtedness or Tax Equity Financing documentation to which
any Subsidiary is, or will become, a party.
“Non-Recourse Project Indebtedness” means Indebtedness of a Non-Guarantor
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, guarantee or otherwise) to OpCo or any
other “Credit Party” under and as defined in the OpCo Credit Agreement other
than recourse (a) in respect of any acquisition or contribution agreement with
respect to any Investment permitted under the OpCo Credit Agreement entered into
by OpCo or any other “Credit Party” under and as defined in the OpCo Credit
Agreement, (b) by virtue of rights of such




--------------------------------------------------------------------------------





Non-Guarantor Subsidiary under a Project Obligation collaterally assigned to
such creditor, which rights may be exercised pursuant to such Project Obligation
against the Partnership or any other “Credit Party” under and as defined in the
OpCo Credit Agreement that is party to such Project Obligation or (c) pursuant
to Permitted Project Undertakings or Permitted Equity Commitments, and only has
recourse for the payment of such Indebtedness to the property securing such
Indebtedness, which property shall be limited to the property of such
Non-Guarantor Subsidiary and the pledge of Equity Interests of such
Non-Guarantor Subsidiary.
“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of each Loan Party from time to time owing to the Lender, under or in
connection with this Agreement or any other Loan Document, in each case whether
primary, secondary, direct, indirect, contingent, fixed or otherwise, including
interest accruing at the rate provided in the applicable Loan Document on or
after the commencement of any bankruptcy or insolvency proceeding, whether or
not allowed or allowable.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Guarantor.
“OpCo” means 8point3 Operating Company, LLC, a Delaware limited liability
company.
“OpCo Credit Agreement” means the Credit and Guaranty Agreement, dated as of
June 5, 2015, among OpCo, the Partnership, certain Subsidiaries of OpCo, as
guarantors, the lenders party thereto and Crédit Agricole CIB, as administrative
agent and collateral agent, as in effect on the Effective Date.
“OpCo Merger Consideration” has the meaning assigned to such term in the Merger
Agreement.
“OpCo Merger 1 OpCo Distribution” has the meaning assigned to such term in the
Merger Agreement.
“OpCo Units” has the meaning assigned to such term in the Merger Agreement.
“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Tax (other than connections arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or




--------------------------------------------------------------------------------





perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Term
Loan or any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Parent” has the meaning assigned to such term in the Merger Agreement.
“Participant” has the meaning assigned to such term in Section 8.04(c)(i).
“Participant Register” has the meaning assigned to such term in
Section 8.04(c)(i).
“Partnership” means 8point3 Energy Partners LP, a Delaware limited partnership.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Collateral Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in good faith;
(b)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(c)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights; and
(d)    Liens that arise by operation of law for amounts not yet due.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in good faith;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;




--------------------------------------------------------------------------------





(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), including those incurred pursuant to
any law primarily concerning the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
hazardous material or to health and safety matters, in each case in the ordinary
course of business as conducted from time to time;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default;
(f)    easements, zoning restrictions, rights-of-way, and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    Liens on property or assets of the Guarantor or any Subsidiary granted
pursuant to agreements listed on Schedule 1 to the Revolving Credit Agreement or
consented to in writing under the Revolving Credit Agreement prior to the
Closing Date; provided that such Liens shall secure only those obligations that
they secure on the Closing Date and any obligations arising under such
agreements after the Closing Date (and permitted extensions, renewals, and
refinancings thereof to the extent that the amount of such obligations secured
by such Liens is not increased, except in accordance with the then current terms
of such agreements);  
(h)    purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements and
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business as conducted from time to time);
(i)    Liens arising out of Capital Lease Obligations, so long as such Liens
attach only to the Property being leased in such transaction and any accessions
thereto or proceeds thereof and related property;
(j)    any interest or title of a lessor under any leases or subleases entered
into by the Borrower or any Subsidiary in the ordinary course of business as
conducted from time to time;




--------------------------------------------------------------------------------





(k)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Subsidiary in the
ordinary course of business;
(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(m)    licenses of intellectual property granted in the ordinary course of
business;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(o)    Liens solely on any cash earnest money deposits made by the Borrower or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;
(p)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(q)    Liens arising from precautionary UCC financing statements regarding
operating leases;
(r)    Liens on Equity Interests in Joint Ventures held by the Borrower or a
Subsidiary securing obligations of such Joint Venture or the Borrower’s or such
Subsidiary’s obligations as a partner or member in such Joint Venture, other
than the Lien and created pursuant to the Existing Pledge and Guaranty
Agreement;
(s)    Liens on securities that are the subject of fully collateralized
repurchase agreements with a term of not more than 30 days for direct
obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, Japan or the
European Union (or by any agency of any thereof to the extent such obligations
are backed by the full faith and credit of such jurisdiction), in each case
maturing within one year from the date of acquisition thereof, and entered into
with any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(t)    Liens in favor of customers or suppliers of any Foreign Subsidiary on
equipment, supplies and inventory purchased with the proceeds of advances made
by such customers or suppliers under or securing obligations in connection with
supply agreements;




--------------------------------------------------------------------------------





(u)    Liens that arise by operation of law for amounts not yet due;
(v)    existing and future Liens related to or arising from the sale, transfer,
or other disposition of rights to solar power rebates in the ordinary course of
business as conducted from time to time;
(w)    existing and future Liens in favor of the Borrower’s bonding company
covering materials, contracts, receivables, and other assets which are related
to, or arise out of, contracts which are bonded by that bonding company in the
ordinary course of the Borrower’s business as conducted from time to time;
(x)    Liens on Equity Interests in and assets of Project Finance Subsidiaries
of the Guarantor or Subsidiaries of the Guarantor to secure Project
Indebtedness;
(y)    customary Liens on securities accounts of the Borrower in favor of the
securities broker with whom such accounts are maintained, provided that (i) such
Liens arise in the ordinary course of business of the Borrower, as applicable,
and such broker pursuant to such broker’s standard form of brokerage agreement;
(ii) such securities accounts are not subject to restrictions against access by
the Borrower; (iii) such Liens secure only the payment of standard fees for
brokerage services charged by, but not financing made available by, such broker
and such Liens do not secure Indebtedness for borrowed money; and (iv) such
Liens are not intended by the Borrower to provide collateral to such broker;
(z)    cash collateral securing reimbursement obligations with respect to
letters of credit issued to secure liabilities of the Guarantor or any
Subsidiary incurred in the ordinary course of business;
(aa)    Liens on the property or assets of any Foreign Subsidiary other than
accounts receivable and inventory; and
(bb)    other Liens so long as the outstanding principal amount of the
obligations secured by such Liens does not exceed (in the aggregate) $10,000,000
at any one time and such Liens do not attach to any of the Collateral.
“Permitted Equity Commitments” means obligations of the Partnership or any of
its Subsidiaries to make any payment in respect of any Equity Interest in any
Non-Guarantor Subsidiary (and any guarantee by the Partnership or any of its
Subsidiaries of such obligations) as long as each such payment in respect of
such Equity Interest constitutes an Investment expressly permitted under the
OpCo Credit Agreement.
“Permitted Project Recourse” means (a) limited guarantees and side letters from
any Loan Party or any of their respective Subsidiaries which are not Project
Finance Subsidiaries in respect of any Indebtedness of any Project Financing
Subsidiary which do not guarantee obligations for borrowed money (including
notes, bonds and other similar instruments), operating lease obligations,
Capital Lease Obligations or reimbursement or other payment obligations in
respect of letters of credit (including, without limitation,




--------------------------------------------------------------------------------





equipment, procurement and construction, operations and maintenance, asset
management, liquidated damages and managing member and tax indemnity
undertakings), and (b) pledges of Equity Interests in Project Finance
Subsidiaries (or direct or indirect owners of Project Finance Subsidiaries) or
other limited guarantees or side letters provided that the holders of such
Indebtedness have acknowledged that they will not have any recourse to the
assets or Equity Interests (other than as specified in this clause (b)) of any
Loan Party or any of their respective Subsidiaries which are not Project Finance
Subsidiaries.
“Permitted Project Undertakings” means guaranties by or indemnification or
similar obligations of the Partnership or any of its Subsidiaries in respect of
Project Obligations incurred in the ordinary course of business, but excluding,
for the avoidance of doubt, any guarantees of Non-Recourse Project Indebtedness.
“Person” means an individual, partnership, corporation, association, limited
liability company, unincorporated organization, trust or Joint Venture, or a
governmental agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA then, or at any time
during the past five years, sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute) on behalf of employees of the
Guarantor or any ERISA Affiliate.
“Pledge Agreement (Borrower)” means the pledge agreement to be executed and
delivered by Borrower on the Effective Date, substantially in the form of
Exhibit H.
“Pledge Agreement (SunPower YC Holdings)” means the pledge agreement to be
executed and delivered by SunPower YC Holdings on the Effective Date,
substantially in the form of Exhibit G.
“Prime Rate” means the rate of interest per annum determined from time to time
by the Lender as its base rate in effect at its principal office in New York
City and notified to the Borrower (which the Borrower acknowledges is not
necessarily the Lender's lowest rate).
“Project Finance Subsidiary” means a limited purpose Subsidiary established in
connection with the construction of a solar project, or the sale of solar
equipment and/or energy; provided that no Subsidiary shall be deemed to be a
Project Finance Subsidiary if it is a Loan Party.
“Project Indebtedness” means Indebtedness of any Project Finance Subsidiary,
including front leverage debt of a project company level borrower, back leverage
debt of a sponsoring member in a tax equity partnership, securitizations, tax
equity financings (including inverted lease, partnership flip and Sale and Lease
Back Transactions) and other similar financing structures, as to which the
holders of such Indebtedness have recourse only to such Project Finance
Subsidiary and any other Project Finance Subsidiaries,




--------------------------------------------------------------------------------





including such Project Finance Subsidiaries’ assets, but without recourse to any
Loan Party or any of their respective Subsidiaries which are not Project Finance
Subsidiaries other than Permitted Project Recourse.
“Project Obligations” means, as to OpCo, any Contractual Obligation under power
purchase agreements; agreements for the purchase and sale of energy and
renewable energy credits, climate change levy exemption certificates, embedded
benefits and other environmental attributes; decommissioning agreements; tax
indemnities; operation and maintenance agreements; leases; development
contracts; construction contracts; management services contracts; share
retention agreements; warranties; bylaws, operating agreements, joint
development agreements and other organizational documents; and other similar
ordinary course contracts entered into in connection with owning, operating,
developing or constructing “Solar Energy Projects” under and as defined in the
OpCo Credit Agreement, but excluding, for the avoidance of doubt, obligations in
respect of the payment of Non-Recourse Project Indebtedness.
“Project Owner” has the meaning assigned to such term in the definition of
“Non-Guarantor Subsidiary” in this Section 1.01.
“Register” has the meaning assigned to such term in Section 8.04(b)(iv).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Repayment Date” has the meaning assigned to such term in Section 2.07(a).
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other




--------------------------------------------------------------------------------





Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Retainer Fee” has the meaning assigned to such term in Section 2.10(c).
“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
July 3, 2013, as amended on July 3, 2013, August 26, 2014, February 17, 2016,
March 8, 2016, and as amended and restated on June 23, 2017 and as in effect on
the date hereof, between the Guarantor, the lenders party thereto and Crédit
Agricole CIB, as administrative agent and security agent.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Sale and Lease Back Transaction” means any transaction or series of
transactions pursuant to which the Borrower or any of its Subsidiaries directly
or indirectly, becomes or remains liable as lessee or as a guarantor or other
surety with respect to any operating lease obligations or Capital Lease
Obligations, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) that the Borrower or any of its Subsidiaries
has sold or transferred or is to sell or transfer to any other Person (other
than the Borrower or any of its Subsidiaries) or (ii) that the Borrower or any
of its Subsidiaries intends to use for substantially the same purpose as any
other property that has been or is to be sold or transferred by the Borrower or
any of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with any lease.
“Sanctioned Country” means a country or territory which is itself the subject or
target of comprehensive countrywide or territory-wide Sanctions (including,
without limitation, Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means (a) any Person that is the target or subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State) or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person located, organized or
resident in a Sanctioned Country, or (c) any Person Controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or




--------------------------------------------------------------------------------





arrangement, options, warrants, bonds, debentures, notes, or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate” in this Section 1.01.
“Securities Act” means the Securities Act of 1933, as amended.
“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit F.
“Solvent”, with respect to any Person, means that as of the date of
determination (a) the then fair saleable value of the property of such Person is
(i) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (ii) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person, (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they become due. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Step-Up Date” means the date that is the earlier of (a) November 5, 2018 and
(b) the date of the termination of the Merger Agreement by any party thereto
without the transactions contemplated therein having been consummated.
“Subsidiary” means, with respect to any Person, (a) any corporation of which the
outstanding Equity Interests having at least a majority of the votes entitled to
be cast in the election of directors under ordinary circumstances shall at the
time be owned, directly or indirectly by such Person; or (b) any other Person of
which at least a majority of the voting interest under ordinary circumstances is
at the time, directly or indirectly, owned by such Person.
“SunPower Group” means the Guarantor and all of its direct and indirect
subsidiaries, including the Borrower and SunPower YC Holdings.
“SunPower YC Holdings” means SunPower YC Holdings, LLC, a Delaware limited
liability company, a direct wholly-owned subsidiary of the Borrower.
“Tax Equity Financing” means any tax equity financing entered into in connection
with the acquisition, sale, lease, financing or refinancing of one or more
“Solar




--------------------------------------------------------------------------------





Energy Projects” under and as defined in the OpCo Credit Agreement with respect
to the Project Owner thereof or any Non-Guarantor Subsidiary that is a direct or
indirect parent of such Project Owner, in each case subject to the provisions of
the definition of the term “Tax Equity Financing” in the OpCo Credit Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” means the term loan made by the Lender to the Borrower pursuant to
Section 2.01.
“Total S.A.” means Total S.A., a société anonyme organized under the laws of the
Republic of France.
“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of the Loan Documents (including the granting of Liens to the
Lender pursuant to the Collateral Documents on and after the Effective Date),
the making of the Term Loan hereunder, and the use of proceeds thereof in
accordance with the terms hereof.
“Type”, when used in reference to the Term Loan or the Borrowing, refers to
whether the rate of interest on the Term Loan or the Borrowing is determined by
reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Upfront Fee” has the meaning assigned to such term in Section 2.10(b).
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.
“U.S. Tax Certificate” has the meaning specified in Section 2.15(e)(ii)(D).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower or the Guarantor.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member




--------------------------------------------------------------------------------





Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Work Letter” means the Work Letter, dated as of April 27, 2018, by and between
the Guarantor and Crédit Agricole CIB.

SECTION 1.02.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Subsidiaries. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.03.    Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in clause (c) of the
definition of “GAAP”, if the Borrower notifies the Lender that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Lender notifies the Borrower that the
Lender requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof,




--------------------------------------------------------------------------------





then such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower hereby agrees that any election pursuant to FASB
Statement No. 159 (The Fair Value Option for Financial Assets and Financial
Liabilities) shall be disregarded for purposes of Section 2.09.

ARTICLE II    

Term Loan

SECTION 2.01.    Term Loan Commitment. Subject to the terms and conditions set
forth herein, the Lender shall make the Term Loan to the Borrower on any
Business Day during the Availability Period by way of a single disbursement in a
principal amount of $300,000,000 (the “Commitment”).

SECTION 2.02.    Term Loan and Borrowing. The Borrowing shall be comprised
entirely of an ABR Borrowing or a LIBO Rate Borrowing as the Borrower may
request in accordance herewith. The Lender at its option may make a LIBO Rate
Borrowing by causing any domestic or foreign branch or Affiliate of the Lender
to make such LIBO Rate Borrowing; provided that (i) any exercise of such option
shall not affect the obligation of the Borrower to repay the Term Loan in
accordance with the terms of this Agreement, and (ii) in exercising such option,
the Lender shall use reasonable efforts to minimize any increase in the Adjusted
LIBO Rate or increased costs to the Borrower resulting therefrom (which
obligation of the Lender shall not require it to take, or refrain from taking,
actions that it determines would result in increased costs for which it will not
be compensated hereunder or that it otherwise determines would be
disadvantageous to it and in the event of such request for costs for which
compensation is provided under this Agreement, the provisions of Section 2.13
shall apply).

SECTION 2.03.    Request for Borrowing. In order to request the Borrowing, the
Borrower shall notify the Lender of such request either in writing by delivery
of the Borrowing Request (by hand, electronic mail, or facsimile) signed by the
Borrower or by telephone (to be confirmed promptly by hand delivery, electronic
mail, or facsimile of written notice) not later than 11:00 a.m., New York City
time, (A) in the case of a LIBO Rate Borrowing, three (3) Business Days before
the proposed Borrowing (or such later time on such Business Day as shall be
acceptable to the Lender), and (B) in the case of an ABR Borrowing, one
(1) Business Day before the proposed Borrowing (or such later time as shall be
acceptable to the Lender). The telephonic or written Borrowing Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.01:
(i)    the amount of the requested Borrowing;



--------------------------------------------------------------------------------





(ii)    the date of the Borrowing, which shall be a Business Day; and
(iii)    whether the Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing;
(iv)    the location and number of the Borrower’s account to which funds are to
be disbursed.
(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.

SECTION 2.04.    Funding of Borrowing. The Lender shall make the Term Loan on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account designated by the Borrower in the
Borrowing Request.

SECTION 2.05.    Type; Interest Elections. The Borrowing shall initially be of
the Type specified in the Borrowing Request. Thereafter, on any Interest Payment
Date (or on any day in connection with a conversion of an ABR Borrowing to a
LIBO Rate Borrowing), the Borrower may elect to convert the Borrowing to a
different Type or to continue the Borrowing as the same Type.
(a)    To make an election pursuant to this Section 2.05, the Borrower shall
notify the Lender of such election by telephone (i) in the case of an election
to convert to or continue as a LIBO Rate Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
conversion or continuation or (ii) in the case of an election to convert to an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed conversion. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, electronic mail,
or facsimile to the Lender of a written Interest Election Request in a form
approved by the Lender and signed by the Borrower.
(b)    Each telephonic or written Interest Election Request shall specify the
following information:
(i)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and
(ii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing
(c)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless the Borrowing is repaid as provided herein, at
the end of the Interest Period the Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any



--------------------------------------------------------------------------------





contrary provision hereof, if an Event of Default of the type set forth in
clause (a) or (b) of Article VII (without giving effect to any grace period set
forth therein) has occurred and is continuing and the Lender so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) the Borrowing
may not be converted to or continued as a LIBO Rate Borrowing and (ii) unless
repaid, if the Borrowing is a LIBO Rate Borrowing, such Borrowing shall be
converted to an ABR Borrowing at the end of the then current Interest Period
applicable thereto.

SECTION 2.06.    Termination and Reduction of Commitment.
(a)    Upon at least three (3) Business Days’ prior irrevocable written, fax or
e-mail notice (or telephonic notice promptly confirmed by written notice) to the
Lender, the Borrower may at any time during the Availability Period permanently
terminate in whole, or from time to time permanently reduce in part, the
Commitment; provided, however, that (i) each partial reduction of the Commitment
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$1,000,000.
(b)    The Borrower shall pay to the Lender, on the date of termination of the
Commitment, all accrued and unpaid Commitment Fees.

SECTION 2.07.    Repayment of Term Loan; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay to the Lender the then unpaid principal
amount of the Term Loan upon the earlier of (such date, the “Repayment Date”):
(i) the date that is two (2) Business Days after receipt by SunPower YC Holdings
of the OpCo Merger Consideration and the OpCo Merger 1 OpCo Distribution payable
to it in respect of its OpCo Units; and (ii) 364 days after the Closing Date;
provided that, notwithstanding clause (i) above, the Borrower shall pay to the
Lender the then unpaid principal amount of the Term Loan promptly upon receipt
by SunPower YC Holdings of the OpCo Merger Consideration and the OpCo Merger 1
OpCo Distribution.
(a)    The Lender may request that the Term Loan be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the Lender and its registered assigns and in
substantially the form of Exhibit D hereto. Thereafter, the Term Loan evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08.    Optional Prepayment of Term Loan Upon prior notice in
accordance with paragraph (b) of this Section, the Borrower shall have the right
at any time and from time to time to prepay the Term Loan in whole or in part
without premium or penalty (but subject to Section 2.14); provided that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.



--------------------------------------------------------------------------------





(a)    The Borrower shall notify the Lender by telephone (confirmed by e-mail)
of any prepayment hereunder (i) in the case of prepayment of a LIBO Rate
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of
prepayment. Each such notice shall be irrevocable (except in the case of a
repayment in full of all of the Obligations, which may be conditioned upon the
effectiveness of a new financing or other liquidity event) and shall specify the
prepayment date and the portion of the Term Loan to be prepaid. Prepayments
shall be accompanied by accrued interest as required by Section 2.11 and subject
to the provisions of Section 2.14.

SECTION 2.09.    Mandatory Prepayment of Term Loan. The Borrower shall promptly,
and in any event no later than two (2) Business Days after the occurrence of any
of the events listed in paragraphs (i) to (iii) below, apply any of the
following amounts, or procure that such amount be applied, to the prepayment of
the outstanding Obligations:
(i)    Any dividend or distribution or other payment, including proceeds from
the sale or disposition of its Equity Interests of the 8point3Group, received by
SunPower YC Holdings from the 8point3 Group;
(ii)    Prior to the termination of the Merger Agreement by any party thereto
without the transactions contemplated thereby having been consummated and if the
Leverage Condition is satisfied as of the last day of the most recently
completed fiscal quarter of OpCo, proceeds from the sale of assets or interests
after such time in assets in an aggregate amount greater than $250,000,000 by
any member of the SunPower Group, other than in respect of the 8point3 Group,
and excluding proceeds from the sale of assets or interests in assets by any
member of the SunPower Group in the ordinary course of business (for the
avoidance of doubt, excluding any divesture or material disposal); and
(iii)    After the termination of the Merger Agreement by any party thereto
without the transactions contemplated thereby having been consummated or if the
Leverage Condition is not satisfied as of the last day of the most recently
completed fiscal quarter of OpCo, proceeds from the sale of assets or interests
in assets after such time in an aggregate amount greater than $50,000,000 other
than in respect of the 8Point3 Group, and excluding proceeds from the sale of
assets or interests in assets by any member of the SunPower Group in the
ordinary course of business (for the avoidance of doubt, excluding any divesture
or material disposal).
(b)    After the termination of the Merger Agreement by any party thereto
without the transactions contemplated thereby having been consummated or if the
Leverage Condition is not satisfied as of the last day of the most recently
completed fiscal quarter of OpCo, the Guarantor shall apply, on the date of the
borrowing, any amount that it borrows in excess of $50,000,000 in the aggregate
under the Revolving Credit Agreement or any



--------------------------------------------------------------------------------





other credit facility to which any member of the SunPower Group is a party to
the prepayment of the outstanding Term Loan.
(c)    After the termination of the Merger Agreement by any party thereto
without the transactions contemplated thereby having been consummated or if the
Leverage Condition is not satisfied as of the last day of the most recently
completed fiscal quarter of OpCo, if an amount in excess of $50,000,000 is
outstanding under the Revolving Credit Agreement, the Guarantor shall within ten
(10) Business Days apply such amount to the prepayment of the outstanding Term
Loan.

SECTION 2.10.    Fees. The Borrower agrees to pay to the Lender a commitment fee
(the “Commitment Fee”) equal to 1.00% per annum on the daily unused amount of
the Commitment during the Availability Period. The Commitment Fee shall be
computed on the basis of the actual number of days elapsed in a year of 360 days
and shall be payable on the Closing Date.
(a)    The Borrower agrees to pay to the Lender an upfront fee (the “Upfront
Fee”) equal to $750,000 on or prior to the Closing Date.
(b)     The Borrower agrees to pay to the Lender the retainer fee (the “Retainer
Fee”) payable in the amount and at the time specified in the Work Letter.
(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Lender. The Borrower may pay any Fee out of proceeds of the Borrowing.

SECTION 2.11.    Interest. The Term Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate. The Term Loan
comprising a LIBO Rate Borrowing shall bear interest at a rate equal to the sum
of the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(a)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in paragraphs (a), (b), (g), or
(h) of Article VII, at the written request of the Lender, any principal of or
interest on the Term Loan or any fee or other amount payable by the Borrower
hereunder shall bear interest, payable on demand, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
the Term Loan, 2.0% plus the rate otherwise applicable to the Term Loan as
provided in paragraph  (a) of this Section or (ii) in the case of any other
amount, 2.0% plus the rate applicable to an ABR Borrowing as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this Section 2.11(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Lender.
(b)    Accrued interest on the Term Loan shall be payable to the Lender in
arrears on each Interest Payment Date; provided that (i) interest accrued
pursuant to



--------------------------------------------------------------------------------





paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of the Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of a LIBO Rate Borrowing
prior to the end of the current Interest Period applicable thereto, accrued
interest on such LIBO Rate Borrowing shall be payable on the effective date of
such conversion.
(c)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Lender, and such determination
shall be conclusive absent manifest error.

SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:
(a)    the Lender determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Term Loan
comprising such Borrowing are not generally available in the London interbank
market;
(b)    the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or
(c)    the Lender determines that the LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to the Lender of making or
maintaining the Term Loan;
then the Lender shall promptly give notice thereof to the Borrower by telephone
or facsimile or e-mail as promptly as practicable thereafter and, until the
Lender notifies the Borrower that the circumstances giving rise to such notice
no longer exist, any request by the Borrower for a LIBO Rate Borrowing pursuant
to Section 2.03 or 2.05 shall be deemed to be a request for an ABR Borrowing. In
the event that the Lender shall give such a notice, the Borrower and the Lender
shall promptly enter into negotiations in good faith with a view to agreeing on
an alternative basis acceptable to the Borrower and the Lender for the interest
rate which shall be applicable to future LIBO Rate Borrowings.

SECTION 2.13.    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);



--------------------------------------------------------------------------------





(ii)    subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on the Lender or the London interbank market any other condition
affecting this Agreement or any LIBO Rate Borrowing;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting, continuing or maintaining any LIBO Rate Borrowing
or of maintaining its obligation to make any such LIBO Rate Borrowing, or to
reduce the amount of any sum received or receivable by the Lender hereunder
(whether of principal, interest or otherwise), in each case by an amount the
Lender reasonably determines to be material, then, following delivery of the
certificate contemplated by paragraph (c) of this Section, within fifteen (15)
days after demand the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender for such additional costs incurred or
reduction suffered (except for (i) any increased cost in respect of which the
Lender is entitled to compensation under any other provision of this Agreement,
(ii) any payment to the extent that it is attributable to the requirement of any
Governmental Authority which regulates the Lender or its holding company which
is imposed by reason of the quality of the Lender’s assets or those of its
holding company and not generally imposed on all entities of the same kind
regulated by the same authority, or (iii) any increased cost arising by reason
of the Lender voluntarily breaching any lending limit or other similar
restriction imposed by any provision of any relevant law or regulation after the
introduction thereof).
(b)    If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding
company, if any, as a consequence of this Agreement or the Term Loan to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (excluding, for purposes of this Section, any such
increased costs resulting from any change to the extent that it is attributable
to the requirement of any Governmental Authority which regulates the Lender or
its holding company which is imposed by reason of the quality of the Lender’s
assets or those of its holding company and not generally imposed on all entities
of the same kind regulated by the same authority) other than due to Taxes, which
shall be dealt with exclusively pursuant to Section 2.15 (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time following
delivery of the certificate contemplated by paragraph (c) of this Section the
Borrower will within fifteen (15) days after demand pay to the Lender such
additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.
(c)    A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company as specified in paragraph (a)



--------------------------------------------------------------------------------





or (b) of this Section and setting forth in reasonable detail the manner in
which such amount or amounts was determined shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay the Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of a LIBO Rate Borrowing other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of a LIBO Rate Borrowing other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay a LIBO Rate Borrowing on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate the Lender for the loss, cost and expense attributable to such event.
Such loss, cost or expense to the Lender shall not include loss of profit or
margin and shall be deemed to be the amount reasonably determined by the Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of the Term Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to the Term Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for the Term Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section and the basis therefor and setting forth in reasonable
detail the manner in which such amount or amounts was determined shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.15.    Taxes. Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion



--------------------------------------------------------------------------------





of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after making all such required deductions or withholdings
(including such deductions and withholdings applicable to additional sums
payable under this Section), the Lender receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. If at any
time the Borrower is required by applicable law to make any deduction or
withholding from any sum payable hereunder, the Borrower shall promptly notify
the Lender upon becoming aware of the same. In addition, the Lender shall
promptly notify the Borrower upon becoming aware of any circumstances as a
result of which the Borrower is or would be required to make any deduction or
withholding from any sum payable hereunder.
(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    The Borrower shall indemnify the Lender, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Lender on or with respect to any payment by or on account of any obligation
of the Borrower hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by the Lender
shall be conclusive absent manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.
(d)    (i) If the Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document, the Lender
shall deliver to the Borrower, at the time or times as reasonably requested by
the Borrower, such properly completed and executed documentation as reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate, and as will enable the Borrower to determine
whether or not the Lender is subject to backup withholding or information
reporting requirements.



--------------------------------------------------------------------------------





(i)    Without limiting the generality of the foregoing, the Lender shall
deliver to the Borrower, on or prior to the Closing Date, two duly signed,
properly completed copies of whichever of the following is applicable:
(A)
if the Lender is not a Foreign Lender, IRS Form W‑9;

(B)
in case the Lender is a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(2) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(C)
in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D)
in case the Lender is a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, and (2) a certificate (a “U.S. Tax
Certificate”) to the effect that the Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;

(E)
in case the Lender is a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a Participant)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D), (F) and (G) of this paragraph (e)(ii) that would
be required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were the Lender; provided, however, that if the
Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, the Lender
may provide a




--------------------------------------------------------------------------------





U.S. Tax Certificate and IRS Form W-8BEN-E (or IRS Form W-BEN, as applicable) on
behalf of such partners;
(F)
if a payment made to a Foreign Lender under any Loan Document would be subject
to any withholding Taxes as a result of such Foreign Lender’s failure to comply
with the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment, and solely for purposes of this clause (F), “FATCA” includes any
amendment to FATCA after the Closing Date; or

(G)
any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower to determine the amount of Tax
(if any) required by law to be withheld.

(ii)    Thereafter and from time to time, the Lender shall (A) promptly submit
to the Borrower such additional duly completed and signed copies of one or more
of the forms or certificates described in Section 2.15(e)(ii)(A), (B), (C), (D),
(E), (F), and (G) above (or such successor forms or certificates as shall be
adopted from time to time by the relevant United States taxing authorities) as
may then be available under then current United States laws and regulations to
avoid, or such evidence as is reasonably satisfactory to the Borrower of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to the Lender by the Borrower pursuant to
this Agreement, or any other Loan Document, in each case, (1) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and (2) from time to time
thereafter if reasonably requested by the Borrower, and (B) promptly notify the
Borrower of any change in circumstances which would modify or render invalid any
claimed exemption or reduction.



--------------------------------------------------------------------------------





(iii)    Notwithstanding any other provision of this paragraph (e), the Lender
shall not be required to deliver any form pursuant to this paragraph (e) that
the Lender is not legally able to deliver.
(e)    If the Lender determines, in its reasonable discretion, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
by the Borrower or the Guarantor or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15 or the Guarantor has paid
additional amounts pursuant to Article IX, it shall pay to the Borrower or the
Guarantor, as the case may be, an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Borrower or Guarantor,
upon the request of the Lender, shall repay to the Lender the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that the Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the Lender be
required to pay any amount to the Borrower or Guarantor pursuant to this
paragraph (f) the payment of which would place the Lender in a less favorable
net after-Tax position than the Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section shall not be construed to
require the Lender to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrower, the
Guarantor or any other Person.
(f)    Each party’s obligations under this Section 2.15 shall survive any
assignment of rights by, or the replacement of, the Lender, the termination of
the Commitment and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

SECTION 2.16.    Payments Generally. Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder and under any other
Loan Document (whether of principal, interest or fees, or of amounts payable
under Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 (noon), New York
City time, on the date when due, in immediately available funds, without set‑off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Lender, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Lender to the applicable account designated to the Borrower
by the Lender. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.



--------------------------------------------------------------------------------






SECTION 2.17.    Mitigation Obligations. If the Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to the Lender or any Governmental Authority for the account of the Lender
pursuant to Section 2.15, then the Lender shall use reasonable efforts to
designate a different lending office for funding or booking the Term Loan
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of the Lender,
such designation or assignment (a) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as applicable, in the future and (b) would not
subject the Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to the Lender in any material respect. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by the Lender in
connection with any such designation or assignment.

SECTION 2.18.    Illegality. If the Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for the Lender or its applicable
lending office to make or maintain the Term Loan as a LIBO Rate Borrowing, then,
on notice thereof by the Lender to the Borrower, any obligations of the Lender
to make or continue the Term Loan as a LIBO Rate Borrowing or to convert an ABR
Borrowing to a LIBO Rate Borrowing shall be suspended until the Lender notifies
the Borrower that the circumstances giving rise to such determination no longer
exist and until such notice is given by the Lender, the Borrower shall only
request an ABR Borrowing from the Lender. Upon receipt of such notice, the
Borrower shall upon demand from the Lender, either convert the LIBO Rate
Borrowing to an ABR Borrowing, either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such LIBO Rate
Borrowing to such day, or immediately, if the Lender may not lawfully continue
to maintain such LIBO Rate Borrowing. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted. The Lender agrees to designate a different lending office if such
designation will avoid the need for such notice and will not, in the
determination of the Lender, otherwise be disadvantageous to it.

ARTICLE III    

Representations and Warranties
Each Loan Party party hereto represents and warrants to the Lender, on both the
Effective Date and the Closing Date, that:

SECTION 3.01.    Organization; Powers. Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and, except where the
failure to do so,



--------------------------------------------------------------------------------





individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required. SunPower
YC Holdings is the only member of the SunPower Group entitled to receive
dividends or distributions from the 8point3 Group.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within such
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational action of such Loan Party. Each Loan Document has been
duly executed and delivered by each Loan Party party thereto and is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, except to the extent that any such
failure to obtain such consent or approval or to take any such action, would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Requirement of Law applicable to such Loan Party and (c) will not
violate or result in a default under the Revolving Credit Agreement, the OpCo
Credit Agreement, the Existing Pledge and Guaranty Agreement or any other
material indenture, agreement or other instrument binding upon such Loan Party
or any of its respective assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party.

SECTION 3.04.    Financial Condition. The Guarantor has heretofore furnished to
the Lender its consolidated balance sheet and statements of income,
shareholders’ equity and cash flows as of and for the fiscal year ended December
30, 2017, reported on by Ernst & Young LLP, independent public accountants
(collectively, the “Historical Financial Statements”). Such Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Guarantor and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.

SECTION 3.05.    Properties. Each Loan Party has good and insurable fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties and has good and marketable title
to its personal property and assets, in each case, except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.06.    Litigation. Except as disclosed in the Guarantor’s filings with
the SEC from time to time, there are no actions, suits, proceedings or



--------------------------------------------------------------------------------





investigations by or before any arbitrator or Governmental Authority pending
against or, to its knowledge, threatened against or affecting any Loan Party as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.07.    Compliance with Laws and Agreements; Licenses and Permits. Each
Loan Party is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08.    Investment Company Status. No Loan Party is an “investment
company” as defined in, and is not required to be registered under, the
Investment Company Act of 1940.

SECTION 3.09.    Taxes. Each Loan Party has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which it has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that either on its own or, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

SECTION 3.11.    Material Agreements. None of the Loan Parties is in default in
any material respect in the performance, observance or fulfillment of any of its
obligations contained in any material agreement to which it is a party, except
where such default would not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.12.    Federal Reserve Regulations. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.



--------------------------------------------------------------------------------





(a)    No part of the proceeds of the Term Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X.

SECTION 3.13.    USA PATRIOT Act and Other Regulations. To the extent
applicable, each Loan Party is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act.

SECTION 3.14.    Disclosure. No exhibit, report or other writing furnished by or
on behalf of any Loan Party to the Lender in connection with the negotiation of
this Agreement or pursuant to the terms of the Loan Documents (as modified or
supplemented by other information so furnished) contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading as of the date it was dated (or if not dated, so
delivered); provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and the Lender recognizes
and acknowledges that such projected financial information is not to be viewed
as facts and that actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material.

SECTION 3.15.    Solvency. Each Loan Party is, and (after giving effect to the
incurrence of any Obligations by each Loan Party on any date on which this
representation is made) will be, Solvent.

SECTION 3.16.    Matters Relating to Collateral.
On and after the Closing Date:
(a)    Creation, Perfection and Priority of Liens. The execution and delivery of
the Collateral Documents by each Loan Party party thereto, together with (i) the
actions taken to date and (ii) the delivery to the Lender of any Collateral not
delivered to the Lender at the time of execution and delivery of the applicable
Collateral Document are effective to create in favor of the Lender , as security
for the respective Secured Obligations (as defined in the applicable Collateral
Document in respect of any Collateral), a valid Lien on all of the Collateral,
and all filings and other actions necessary or desirable to perfect and maintain
the perfection and First Priority status of such Liens have been duly made or
taken and remain in full force and effect, other than the periodic filing of UCC
continuation statements in respect of UCC financing statements filed by or on
behalf of the Lender. The Equity Interests of SunPower YC Holdings are free and
clear of any and all Liens other than



--------------------------------------------------------------------------------





Permitted Collateral Encumbrances and the Lien granted pursuant to the
Collateral Documents. The Equity Interests of OpCo held by SunPower YC Holdings
are free and clear of any and all Liens other than Permitted Collateral
Encumbrances and the Lien granted in favor of Crédit Agricole CIB, as collateral
agent, by SunPower YC Holdings pursuant to the Existing Pledge and Guaranty
Agreement.
(b)    Governmental Authorizations. No authorization, approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
either (i) the grant by each Loan Party of the Liens purported to be created in
favor of the Lender pursuant to any of the Collateral Documents or (ii) the
exercise by the Lender of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable law), except for filings or
recordings contemplated by the Collateral Documents.
(c)    Absence of Third-Party Filings. Except such as may have been filed in
favor of the Lender as contemplated by the Collateral Documents, to Borrower’s
knowledge, no effective UCC financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office, other than the UCC financing statement filed in connection
with the Lien granted pursuant to the Existing Pledge and Guaranty Agreement.

SECTION 3.17.    No Material Adverse Change. Since December 30, 2017, no event,
change, development, condition or circumstance has occurred which, individually
or in the aggregate (with any other events, changes, developments, conditions or
circumstances), has had or could reasonably be expected to have a Material
Adverse Effect.

SECTION 3.18.    Indebtedness. Neither the Borrower nor SunPower YC Holdings has
any Indebtedness, other than the Indebtedness incurred hereunder and under the
other Loan Documents, and the Indebtedness incurred by SunPower YC Holdings
under the Existing Pledge and Security Agreement.

SECTION 3.19.    Anti-Corruption Laws and Sanctions. Each Loan Party and each
Subsidiary thereof is in compliance, in all material respects, with
Anti-Corruption Laws and Sanctions and are not engaged in any activity that
would reasonably be expected to result in the Loan Parties or any of their
respective Subsidiaries being designated as a Sanctioned Person. Policies and
procedures which the Borrower believes are designed to ensure compliance by the
Loan Parties, their respective Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions have been implemented, and are maintained in effect, by the Loan
Parties or otherwise on behalf of their Subsidiaries. None of (a) any Loan
Party, any Subsidiary of a Loan Party or any of their respective directors,
officers or employees (except any director, officer or employee of a
Non-Controlled Subsidiary appointed by a Person that is not an Affiliate of any
Loan Party), or (b) to the knowledge of any Loan Party, any director,



--------------------------------------------------------------------------------





officer or employee of any Non-Controlled Subsidiary (to the extent appointed by
a Person that is not an Affiliate of any Loan Party) is a Sanctioned Person. The
Term Loan and use of proceeds thereof by any Loan Party will not violate any
Anti-Corruption Laws or applicable Sanctions.

SECTION 3.20.    Merger. Other than as set forth in any proxy statements or
other disclosures filed in connection with the Merger Agreement, no Loan Party
is aware of any event, change, development, condition or circumstance which has
occurred which, individually or in the aggregate (with any other events,
changes, developments, conditions or circumstances) could affect the
consummation of the transactions contemplated by the Merger Agreement.

ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date
The effectiveness of this Agreement is subject to the satisfaction of the
following conditions:
(a)    Credit Agreement and other Loan Documents. The Lender (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include facsimile or e-mail transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, (ii) any promissory note requested by the Lender pursuant to
Section 2.07, (iii) the Pledge Agreement (Borrower) signed on behalf of the
Borrower and (iv) the Pledge Agreement (SunPower YC Holdings) signed on behalf
of SunPower YC Holdings.
(b)    Legal Opinion. The Lender shall have received a favorable written opinion
dated the Effective Date of counsel for the Loan Parties in the form of Exhibit
E.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Lender shall have received with respect to each Loan
Party (i) a certificate, dated the Effective Date and executed by the Secretary
or Assistant Secretary or an Officer of the Guarantor, which shall (A) certify
the resolutions of its Board of Directors or comparable governing body
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of such Loan Party,
if applicable, authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate of incorporation
or certificate of formation such Loan Party certified by the relevant authority
of the jurisdiction of organization of such Loan Party and a true and correct
copy of its by-laws, operating agreement or limited liability company agreement,
as applicable, and (ii) a good standing certificate dated the Effective



--------------------------------------------------------------------------------





Date or a recent date prior to the Effective Date satisfactory to the Lender
from such Loan Party’s jurisdiction of organization.
(d)    USA PATRIOT Act. The Lender shall have received, at least five (5)
Business Days prior to the Effective Date, all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

SECTION 4.02.    Closing Date.
The obligation of the Lender to make the Term Loan is subject to the
satisfaction of the following conditions:
(a)    Borrowing Request. The Lender shall have received the Borrowing Request
as required by Section 2.03.
(b)    Closing Date Certificate. The Lender shall have received an executed
Closing Date Certificate, together with all attachments thereto, signed by the
chief financial officer of the Guarantor, dated the Closing Date.
(c)    Fees. The Lender shall have received payment of all accrued Commitment
Fees, the Upfront Fee and the Retainer Fee.
(d)    Financial Statements. The Lender shall have received the Historical
Financial Statements, which may be deemed to have been delivered electronically
to the extent the same are included in materials otherwise filed with the SEC.
(e)    Solvency Assurances. The Lender shall have received an executed Solvency
Certificate of each Loan Party signed by the chief financial officer of the
Guarantor dated the Closing Date certifying that, after giving effect to the
Borrowing and the granting of the Liens pursuant to the Collateral Documents on
the Closing Date, such Loan Party will be Solvent.
(f)    Evidence of Refinancing.     The Lender shall have received a copy of any
proxy statements or other disclosures filed in connection with the Merger
Agreement and the proposed refinancing of the indebtedness under the OpCo Credit
Agreement.
(g)    Cash Proceeds Account.     The Lender shall have received confirmation
that SunPower YC Holdings has established the Cash Proceeds Account in
accordance with the Pledge Agreement (SunPower YC Holdings) and evidence that
instruction has been provided to the Parent for the payment of all consideration
payable to SunPower YC Holdings under the Merger Agreement, including the OpCo
Merger Consideration and the OpCo Merger 1 OpCo Distribution, to be paid to such
account.



--------------------------------------------------------------------------------





(h)    Security Interests. The Lender shall have received evidence reasonably
satisfactory to it that each Loan Party shall have taken or caused to be taken
all such actions, executed and delivered or caused to be executed and delivered
all such agreements, documents and instruments, and made or caused to be made
all such filings and recordings that may be necessary, or in the reasonable
opinion of the Lender, desirable in order to create in favor of the Lender, a
valid and (upon such filing and recording) perfected First Priority security
interest in all of the Collateral in accordance with the terms of the Collateral
Documents. Such actions shall include the following:
(i)    Lien Search and UCC Termination Statements. Delivery to the Lender of (A)
the results of a recent search of all effective UCC financing statements and all
judgment and tax Lien filings which may have been made with respect to any Loan
Party, together with copies of all such filings disclosed by such search and (B)
duly completed UCC termination statements, and authorization of the filing
thereof from the applicable secured party, as may be necessary to terminate any
effective UCC financing statements disclosed in such search (other than any such
financing statements in respect of Liens permitted to remain outstanding
pursuant to the terms of this Agreement); and
(ii)    UCC Financing Statements. Delivery to the Lender of duly completed UCC
financing statements with respect to all of the Collateral, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of the Lender,
desirable to perfect the security interests created in such Collateral pursuant
to the Collateral Documents.

ARTICLE V    

Affirmative Covenants
Each Loan Party party hereto covenants and agrees that, until the Commitment has
expired or been terminated and all of the Obligations have been repaid in full:

SECTION 5.01.    Financial Statements and Other Information. The Borrower will
furnish to the Lender:
(a)    within ninety (90) days after the end of each fiscal year of the
Guarantor, the audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows of the Guarantor as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing and reasonably acceptable to the Lender (without
a “going concern” explanatory note or any similar qualification or exception or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the



--------------------------------------------------------------------------------





financial condition and results of operations of the Guarantor and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
(b)    within ninety (90) days after the end of each fiscal year of each of the
Borrower and SunPower YC Holdings, the unaudited unconsolidated balance sheet
and related statements of earnings, shareholders’ equity and cash flows of each
of the Borrower and SunPower YC Holdings as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all certified by one of the Financial Officers of the Guarantor as
presenting fairly, in all material respects, the financial condition and results
of operations of each of the Borrower and SunPower YC Holdings on an
unconsolidated basis in accordance with GAAP;
(c)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Guarantor, its consolidated balance
sheet and related statements of earnings, shareholders’ equity and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition
and results of operations of the Guarantor and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments, the absence of footnotes, the effects of adoption of accounting
principles and standards, and audit by the Guarantor’s external auditors;
(d)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of each of the Borrower and SunPower YC
Holdings, its unconsolidated balance sheet and related statements of earnings,
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Financial Officers of the Guarantor as presenting
fairly, in all material respects, the financial condition and results of
operations of each of the Borrower and SunPower YC Holdings in accordance with
GAAP, subject to normal year-end audit adjustments, the absence of footnotes,
and the effects of adoption of accounting principles and standards.
(e)    concurrently with any delivery of financial statements under
clause (a) or (c) above, a Compliance Certificate (i) certifying that no Event
of Default has occurred and, if an Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail satisfactory to
the Lender demonstrating calculation of the Leverage Ratio for the applicable
period;
(f)    promptly following the Lender’s request therefor, all documentation and
other information that the Lender reasonably requests in order to comply with
its ongoing



--------------------------------------------------------------------------------





obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act;
(g)    written notice of the occurrence of an Event of Default, which notice
shall be given within five (5) Business Days after the actual knowledge of an
officer of any Loan Party of such occurrence, specifying the nature and extent
thereof and, if continuing, the action the applicable Loan Party is taking or
proposes to take in respect thereof; and
(h)    promptly following the occurrence thereof, written notice of the
termination of the Merger Agreement by any party thereto without the
transactions contemplated thereby having been consummated;
Anything required to be delivered pursuant to clauses (a), (b), (c) or (d) above
(to the extent any such financial statements or reports are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
applicable Loan Party posts such reports, or provides a link thereto, on its
website on the Internet, or on the date on which such reports are filed with the
SEC and become publicly available.

SECTION 5.02.    Existence; Conduct of Business. Each Loan Party will do or
cause to be done all things reasonably necessary to preserve and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, authorizations, qualifications and accreditations material to the
conduct of its business, in each case if the failure to do so, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.03.    Maintenance of Properties. Each Loan Party will (a) at all
times maintain and preserve all material property necessary to the normal
conduct of its business in good repair, working order and condition, ordinary
wear and tear excepted and casualty or condemnation excepted and (b) make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto as necessary in accordance with prudent
industry practice in order that the business carried on in connection therewith,
if any, may be properly conducted at all times, except, in each case, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.04.    Compliance with Laws. Each Loan Party will comply in all
material respects with all Requirements of Law applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.    Use of Proceeds. The proceeds of the Term Loan will be used
only for the repayment of obligations outstanding in respect of the 2018
Debentures. No part of the proceeds of the Term Loan will be used, whether



--------------------------------------------------------------------------------





directly or indirectly, for any purpose that would entail a violation of
Regulation T, U or X. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of the Term Loan (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.06.    Insurance. Each Loan Party will maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations
(after giving effect to any self-insurance reasonable and customary for
similarly situated companies). The Borrower will furnish to the Lender, upon
request, information in reasonable detail as to the insurance so maintained.

SECTION 5.07.    Books and Records. Each Loan Party will maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of such Loan Party.

SECTION 5.08.    Inspection Rights. Each Loan Party will permit representatives
and independent contractors of the Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that so long as no Event of Default has
occurred and is continuing, the Borrower shall not be required to pay for more
than one such visit by the Lender per fiscal year.

SECTION 5.09.    Payment of Taxes, Etc. Each Loan Party will pay and discharge,
before the same become delinquent, (a) all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its property or assets or
in respect of any of its income, business or franchises before any penalty
accrues thereon and (b) all lawful claims that, if unpaid, might by law become a
Lien upon its property or assets or in respect of any of its income, business or
franchises before any penalty accrues thereon, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; provided, however, that such
Loan Party shall not be required to pay or discharge any such Tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate



--------------------------------------------------------------------------------





reserves are being maintained, unless and until any Lien resulting therefrom
attaches to its property and becomes enforceable against its other creditors.

SECTION 5.10.    Pari Passu Ranking. The obligations of each Loan Party under
the Loan Documents shall at all times rank at least pari passu in right and in
priority of payment and in all other respects with all other unsubordinated
Indebtedness and obligations of such Loan Party.

SECTION 5.11.    Termination of Lien under Existing Pledge and Guaranty
Agreement. Upon consummation of the transactions contemplated by the Merger
Agreement, and the refinancing of Indebtedness under the OpCo Credit Agreement,
the Borrower shall deliver to the Lender promptly upon receipt from the office
of the Secretary of State of the State of Delaware a copy of the filed UCC
termination statement terminating the Liens created under the Existing Pledge
and Guaranty Agreement.

SECTION 5.12.    Merger.
(a)    At the later of November 5, 2018, and the date of the termination of the
Merger Agreement by any party thereto without the transactions contemplated
thereby having been consummated, and subject to terms of such Securities, any
restrictive agreements, and restrictions under federal and state securities
laws, upon the written instruction of the Lender the Loan Parties shall use
their best efforts to dispose of the OpCo Units to an alternate buyer (such
process, an “Alternate Disposal”).  Where a Loan Party enters into an agreement
for the disposal of its direct or indirect Equity Interests in the 8point3 Group
with a counterparty as part of an Alternate Disposal, it will assign its rights
thereunder in favor of the Lender and the terms of any such agreement shall
provide for cash consideration only and shall not permit the set-off of such
consideration against any other obligations of such Loan Party or any of its
Subsidiaries.
(b)    If the Loan Parties are required to seek an Alternate Disposal and have
not obtained a binding commitment from a buyer for an Alternate Disposal by
February 28, 2019, upon the written instruction of the Lender the Loan Parties
shall cause SunPower YC Holdings to effect an Exchange and initiate the process
of selling the OpCo Units or (following an Exchange) the Class A Shares owned by
SunPower YC Holdings, including providing or committing to provide the necessary
support from SunPower Group in respect of continuing the operations for the
8point3 Group, in all cases subject to terms of such Securities, any restrictive
agreements, and restrictions under federal and state securities laws.

SECTION 5.13.    Cash Proceeds Account. The Borrower shall use the cash on
deposit in the Cash Proceeds Account first to repay the Obligations in full and
thereafter for any other purpose.



--------------------------------------------------------------------------------






SECTION 5.14.    Repayment of Term Loan. The Borrower shall pay to the Lender
the then unpaid principal amount of the Term Loan no later than two (2) Business
Days after receipt by SunPower Holdings of the OpCo Merger Consideration and the
OpCo Merger 1 OpCo Distribution payable to it in respect of its OpCo Units.

SECTION 5.15.    Further Assurances. Upon the reasonable request of the Lender
at any time after the Effective Date, but subject to any applicable limitations
set forth herein and in the other Loan Documents, the Loan Parties shall
promptly execute and deliver or cause to be executed and delivered, at the cost
and expense of the Loan Parties, such further instruments as may be necessary in
the reasonable judgment of the Lender, to provide the Lender a First Priority
Lien on the Collateral and any and all documents (including, without limitation,
the execution, amendment or supplementation of any financing statement and
continuation statement or other statement) for filing under the provisions of
the UCC and the rules and regulations thereunder, or any other applicable law,
and perform or cause to be performed such other ministerial acts which are
reasonably necessary or advisable, from time to time, in order to grant, perfect
and maintain in favor of the Lender the security interest in the Collateral
contemplated hereunder and under the other Loan Documents.

ARTICLE VI    

Negative Covenants
Each Loan Party party hereto covenants and agrees that, until the Commitment has
expired or been terminated and all of the Obligations have been repaid in full:

SECTION 6.01.    Limitations on Liens. No Loan Party shall, and shall not permit
any of its Subsidiaries to, create or suffer to exist any Lien on (i) any of the
Collateral other than Liens arising under the Loan Documents and Permitted
Collateral Encumbrances, or (ii) any of its or their other assets or properties
other than Permitted Encumbrances. SunPower YC Holdings shall not, after the
consummation of the transactions contemplated by the Merger Agreement and the
refinancing of Indebtedness under the OpCo Credit Agreement, create or suffer to
exist a Lien on the collateral or other assets that had been subject to the
Liens created under the Existing Pledge and Guaranty Agreement.

SECTION 6.02.    Amendment of Merger Agreement. No Loan Party shall agree to
amend or permit to be amended any term or provision of the Merger Agreement that
could materially and adversely affect the amount or timing of payment of the
OpCo Merger Consideration and the OpCo Merger 1 OpCo Distribution to be received
by the SunPower Group under the Merger Agreement.



--------------------------------------------------------------------------------






SECTION 6.03.    Limitations on the Borrower. The Borrower shall not (a) incur
any Indebtedness other than Indebtedness under this Agreement and the other Loan
Documents or (b) own any material assets or engage in any business or activity
other than (i) holding its Equity Interests in SunPower YC Holdings, (ii) those
business activities it is engaged in on the Effective Date and other activities
related or incidental thereto, and (iii) entering into and performing its
obligations under the Loan Documents.

SECTION 6.04.    Limitations on SunPower YC Holdings. The Borrower shall not
permit SunPower YC Holdings to (a) incur any Indebtedness other than the
Indebtedness incurred under the Loan Documents and the Existing Pledge and
Guaranty Agreement, (b) transfer its Equity Interests in the 8point3 Group to
another member of the SunPower Group, (c) merge with or into any other entity or
(d) own any material assets or engage in any business or activity other than (i)
holding its Equity Interests in the 8Point3 Group, (ii) entering into and
performing its obligations under the Loan Documents, (iii) maintaining its
corporate existence, and (iv) activities incidental to the businesses or
activities described in clauses (i) through (iii) of this clause (d).

SECTION 6.05.    Limitations on the Guarantor. The Guarantor shall not accept,
in connection with any Alternate Disposal, any offer for the OpCo Units with
gross consideration of less than the then outstanding amount of the Obligations
without the prior written consent of the Lender.

SECTION 6.06.    Exchange. No Loan Party shall cause or permit the exchange of
the OpCo Units owned by SunPower YC Holdings into Class A Shares (the
“Exchange”) without the prior written consent of the Lender.

ARTICLE VII Events of Default
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
(a)    the Borrower shall fail to pay the principal of the Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration thereof or otherwise;
(b)    the Borrower shall fail to pay any interest, fee or other amount payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable and such failure shall continue unremedied for a period
of three (3) Business Days after the due date therefor;
(c)    any representation or warranty made by any Loan Party (or any of their
respective officers or other representatives) under or in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed to have been made (unless, if the circumstances giving rise to
such misrepresentation or



--------------------------------------------------------------------------------





breach of warranty are capable of being remedied, the applicable Loan Party
remedies such circumstances within thirty (30) days after receipt of notice to
the Borrower from the Lender specifying such inaccuracy);
(d)    any Loan Party shall fail to perform or observe any term, covenant, or
agreement on its part to be performed or observed contained in Section 5.01(g),
Section 5.02, Section 5.08, Section 5.10 or Article VI;
(e)    any Loan Party shall fail to perform or observe any other term, covenant,
or agreement contained herein or in any other Loan Document on its part to be
performed or observed (not specified in paragraph (a), (b) or (d) above) and
such failure shall remain unremedied for thirty (30) days after written notice
thereof shall have been given to the Borrower by the Lender, except where such
default cannot be reasonably cured within 30 days but can be cured within 60
days, such Loan Party has (i) during such 30-day period commenced and is
diligently proceeding to cure the same and (ii) such default is cured within 60
days after the earlier of becoming aware of such failure and receipt of notice
to the Borrower from the Lender specifying such failure;
(f)    any Loan Party shall fail to pay (i) any obligation in respect of
Indebtedness outstanding in a principal amount in excess of $70,000,000, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness or the maturity of such Indebtedness is
accelerated; provided, however, that a written waiver of such failure by the
Person to whom such Indebtedness is owed shall be a written waiver of the Event
of Default resulting from such failure pursuant to this clause (f);
(g)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of any Loan Party, the Partnership or OpCo in an
involuntary case or proceeding under any applicable United States federal,
state, or foreign bankruptcy, insolvency, reorganization, or other similar law
or (ii) a decree or order adjudging any Loan Party, the Partnership or OpCo
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of such
Loan Party, the Partnership or OpCo under any applicable United States federal,
state, or foreign law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of any Loan Party, the
Partnership or OpCo or ordering the winding up or liquidation of the affairs of
any Loan Party, the Partnership or OpCo and the continuance of any such decree
or order for relief or any such other decree or order unstayed and in effect for
a period of sixty (60) consecutive days;
(h)    the commencement by any Loan Party, the Partnership or OpCo of a
voluntary case or proceeding under any applicable United States federal, state,
or foreign bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by any Loan Party, the Partnership or OpCo to the entry of a decree or
order for relief in respect of such Loan Party, the



--------------------------------------------------------------------------------





Partnership or OpCo in an involuntary case or proceeding under any applicable
United States federal, state, or foreign bankruptcy, insolvency, reorganization,
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against it, or the filing by any Loan Party, the Partnership or
OpCo of a petition or answer or consent seeking reorganization or relief under
any applicable United States federal, state, or foreign law, or the consent by
any Loan Party, the Partnership or OpCo to the filing of such petition or the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of any Loan Party, the
Partnership or OpCo or of any substantial part of the property of, or the making
by any Loan Party, the Partnership or OpCo of an assignment for the benefit of
creditors, or the admission by any Loan Party, the Partnership or OpCo in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by any Loan Party, the Partnership or OpCo in
furtherance of any such action;
(i)    failure by any Loan Party to pay final non-appealable judgment, which (i)
remains unpaid, undischarged and unstayed for a period of more than sixty (60)
days after such judgment becomes final, and (ii) would have a Material Adverse
Effect;
(j)    the occurrence of a Change in Control;
(k)    an ERISA Event occurs which results in the imposition or granting of
security, or the incurring of a liability that individually and/or in the
aggregate has or would have a Material Adverse Effect;
(l)    the Guarantor shall repudiate, or assert the unenforceability of its
guarantee obligations under Article IX, or Article IX shall for any reason not
be in full force and effect;
(m)    any Loan Party shall repudiate, or assert the unenforceability of, any
Collateral Document or assert the invalidity of the Lien on any Collateral, or
any Collateral Document shall for any reason not be in full force and effect;
(n)    at any time after the execution and delivery of any Collateral Document,
the Lender shall not have or cease to have a valid and perfected First Priority
Lien on the Collateral purported to be covered by such Collateral Document
(subject to any filing which may be necessary to perfect a Lien, which filing is
pending), for any reason other than the failure of the Lender to take any action
within its control;
(o)    in the event that the Step-Up Date has occurred, the delisting of the
Class A Shares of the Partnership from NASDAQ.
then, and in every such event (other than an event described in clause (g) or
(h) of this Article VII), and at any time thereafter during the continuance of
such event, the Lender may, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitment and
thereupon the Commitment shall terminate immediately and (ii) declare the
principal amount of the Term Loan then outstanding to be



--------------------------------------------------------------------------------





due and payable in whole (or in part, in which case any principal or other
amount not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Term Loan so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event described in clause (g) or (h) of this Article VII, the
Commitment shall automatically terminate and the principal of the Term Loan then
outstanding, together with accrued interest thereon, and all fees and other
obligations of the Borrower accrued hereunder shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower, without further action of the Lender.
Upon the occurrence and the continuance of an Event of Default, the Lender may
exercise any rights and remedies provided to the Lender under the Loan Documents
or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII    

Miscellaneous

SECTION 8.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to SunPower HoldCo, LLC at:
77 Rio Robles
San Jose, CA 95134
Attention: Manavendra Sial, Chief Financial Officer
Facsimile: 408-240-5417
E-mail: Manavendra.Sial@sunpowercorp.com
with a copy (which shall not constitute notice) to:
77 Rio Robles
San Jose, CA 95134
Attention: General Counsel
Facsimile: 408-240-5400


(ii)    if to the Lender, to Crédit Agricole CIB at:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019




--------------------------------------------------------------------------------





Attention: Bob Vaeth
Tel: 212-261-4139
E-mail: bob.vaeth@ca-cib.com
with a copy (which shall not constitute notice) to:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Jaikissoon Sanichar
Tel: 212-261-7644
E-mail: jaikissoon.sanichar@ca-cib.com


(b)    All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.
(c)    Notices and other communications to the Lender hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lender; provided that
the foregoing shall not apply to notices delivered pursuant to
Section 5.01(g) unless otherwise agreed by the Lender. The Lender, the Borrower
or the Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
(d)    Any party hereto may change its address or facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 8.02.    Waivers; Amendments. No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise



--------------------------------------------------------------------------------





of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that it would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the extent permitted by
law, the making of the Term Loan shall not be construed as a waiver of any Event
of Default, regardless of whether the Lender may have had notice or knowledge of
such Event of Default at the time.
(a)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender, or (ii) in the case of any other Loan Document
(other than any such amendment to effectuate any modification thereto expressly
contemplated by the terms of such other Loan Documents), pursuant to an
agreement or agreements in writing entered into by the Lender and the Loan Party
which is party thereto.

SECTION 8.03.    Expenses; Indemnity; Damage Waiver. The Borrower agrees to pay
on demand all reasonable and documented costs and expenses of the Lender
(including the fees and expenses of Linklaters LLP as special counsel to the
Lender to the extent previously agreed) in connection with the preparation,
execution, delivery and administration of the Loan Documents.
(a)    The Borrower shall indemnify the Lender and each Related Party thereof
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (including reasonable and documented fees and
expenses of counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any environmental liability related in any way to any Loan Party or
any of its Subsidiaries or to any property owned or operated by any Loan Party
or any of its Subsidiaries, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower or any of its Affiliates);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 8.03(b) shall not apply with respect
to Taxes



--------------------------------------------------------------------------------





other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(b)    To the extent permitted by applicable law, no party to this Agreement
shall assert, and each hereby waives, any claim against any other party hereto
or any Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the Term Loan or
the use of the proceeds thereof; provided, however, that the foregoing
provisions shall not relieve the Borrower of its indemnification obligations as
provided herein to the extent any Indemnitee is found liable for any such
damages.

SECTION 8.04.    Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
the Lender may not assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(a)    (1)  Subject to the conditions set forth in paragraph (b)(ii) below, the
Lender may assign to one or more commercial banks, savings banks, financial
institutions or other institutional investors all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
or the Term Loan at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Borrower, provided
that no consent of the Borrower shall be required (1) for an assignment to an
Eligible Assignee or (2) if an Event of Default has occurred and is continuing.
(i)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to an Eligible Assignee or an
assignment of the entire remaining amount of the Lender’s Commitment or Term
Loan, the amount of the Commitment or the principal amount of Term Loan of the
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption)



--------------------------------------------------------------------------------





shall be in a minimum amount of at least $5,000,000 unless the Borrower
otherwise consents;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the Guarantor
an Assignment and Assumption; and
(D)    the assignee, shall deliver on or prior to the effective date of such
assignment, to the Lender and the Borrower the tax forms and other documentation
required under Section 2.15(e).
(ii)    Subject to the delivery thereof to the Guarantor, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of the Lender
under this Agreement, and the assigning Lender shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, the assigning Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 (subject to
the requirements of Section 2.15) and 8.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment).
Any assignment or transfer by the Lender of rights or obligations under this
Agreement that does not comply with this Section 8.04 shall be treated for
purposes of this Agreement as a sale by the Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iii)    The Lender, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the assignees, and the Commitment of, and principal amount of, and
any interest on, the Term Loan owing to, the Lender and each assignee pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower and the
Lender shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower, at any
reasonable time and from time to time upon reasonable prior notice.



--------------------------------------------------------------------------------





(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by the Lender and an assignee and tax forms and other documentation required by
Section 8.04(b)(ii)(D) and any written consent to such assignment required by
paragraph (b) of this Section, the Borrower shall accept such Assignment and
Assumption and the Lender shall record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 8.04.
(v)    By executing and delivering an Assignment and Assumption, the Lender and
the assignee thereunder shall be deemed to confirm to and agree with each other
and the other parties hereto as follows:  (i) the Lender warrants that it is the
legal and beneficial owner of the interest being assigned thereby free and clear
of any adverse claim and that its Commitment, and the outstanding balances of
the Term Loan, without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Assumption,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 3.04 or delivered pursuant to Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (v) such
assignee will independently and without reliance upon the Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; and (vi) such assignee agrees that it will perform in accordance
with their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(b)    (1)  The Lender may sell participations to one or more commercial banks,
savings banks or other financial institutions or, with the consent of the
Borrower (so long as no Event of Default has occurred and is continuing), other
entities (a “Participant”) in all or a portion of the Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
or the Term Loan or other Obligations owing to it); provided that (A) the
Lender’s obligations under this Agreement shall remain unchanged, (B) the Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (C) the Borrower shall continue to deal solely and directly
with the



--------------------------------------------------------------------------------





Lender in connection with the Lender’s rights and obligations under this
Agreement, (D) no such Participant shall be a “creditor” as defined in
Regulation T or a “foreign branch of a broker-dealer” within the meaning of
Regulation X, and (E) neither the Borrower nor any of its Affiliates shall be a
Participant. Any agreement or instrument pursuant to which the Lender sells such
a participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver having the effect of reducing or
waiving any principal, interest or fees or extending the date for payment of the
same that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(e) (it being
understood that the tax forms and other documentation required under Section
2.15(e) shall be delivered to the Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender (provided
such Participant agrees to be subject to Section 2.17). If the Lender sells a
participation, it shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain at one of its offices a register for the recordation
of the names and addresses of each Participant and the principal amounts of, and
stated interest on, each Participant’s interest in the Term Loan or other
obligations under this Agreement (the “Participant Register”); provided that the
Lender shall not have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and the Lender shall treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
(i)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15, with respect to any participation, than the Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.08 as
though it were a Lender.
(c)    The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security



--------------------------------------------------------------------------------





interest shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
(d)    If the consent of the Borrower to an assignment is required hereunder,
the Borrower shall be deemed to have given its consent fifteen (15) Business
Days after the date notice thereof (which notice shall specify such fifteen-day
notice period described herein) has been delivered by the Lender unless such
consent is expressly refused by the Borrower prior to such fifteenth Business
Day.

SECTION 8.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lender and shall survive the execution and delivery of the
Loan Documents and shall continue in full force and effect as long as the
principal of or any accrued interest on the Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Commitment has not expired or terminated. The provisions of Sections 2.13, 2.14,
2.15 and 8.03 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Term Loan, and the termination hereof, the expiration or termination of the
Commitment or the termination of this Agreement or any provision hereof.

SECTION 8.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

SECTION 8.07.    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 8.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time after the Closing Date, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any



--------------------------------------------------------------------------------





time owing by it to or for the credit or the account of the Borrower or the
Guarantor. The Lender shall notify the Borrower of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of the Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) which the Lender
may have.

SECTION 8.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York state or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.
(c)    To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by express or overnight mail or
courier, postage prepaid, directed to it at its address for notices as provided
for in Section 8.01. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.



--------------------------------------------------------------------------------





(d)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.09(e) AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

SECTION 8.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11.    Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, insurance providers, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory, governmental or administrative authority or any
self-regulatory body, (c) to the extent required by law or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 8.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to



--------------------------------------------------------------------------------





any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Lender on a nonconfidential basis from
a source other than the Loan Parties. For the purposes of this Section,
“Information” means all information received from the Loan Parties relating to
the Loan Parties or their businesses, or the Transactions other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 8.12.    Nonreliance; Violation of Law. The Lender hereby represents
that (a) it is not relying on or looking to any Margin Stock for the repayment
of the Borrowing provided for herein and (b) it is not and will not become a
“creditor” as defined in Regulation T or a “foreign branch of a broker-dealer”
within the meaning of Regulation X. Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrower in violation of any Requirement of Law.

SECTION 8.13.    USA PATRIOT Act. The Lender is subject to the requirements of
the USA PATRIOT Act and hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow the
Lender to identify the Loan Parties in accordance with the USA PATRIOT Act.

SECTION 8.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any of the
Obligations, together with all fees, charges and other amounts which are treated
as interest on such Obligations under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender in
accordance with applicable law, the rate of interest payable in respect of such
Obligations or participation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such
Obligations or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to the
Lender in respect of other Obligations or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by the Lender.






--------------------------------------------------------------------------------





SECTION 8.15.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE IX    

Guaranty

SECTION 9.01.    Guaranty of Obligations.
(a)    The Guarantor irrevocably and unconditionally guaranties, as primary
obligor and not merely as surety, the due and punctual payment in full of all
Guarantied Obligations when the same shall become due, whether at stated
maturity, by acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code).
(b)    Any interest on any portion of the Guarantied Obligations that accrues
after the commencement of any proceeding, voluntary or involuntary, involving
the bankruptcy, insolvency, receivership, reorganization, liquidation or
arrangement of the Borrower (or, if interest on any portion of the Guarantied
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Guarantied Obligations if said proceeding had not been commenced) shall be
included in the Guarantied Obligations because it is the



--------------------------------------------------------------------------------





intention of the Guarantor and the Lender that the Guarantied Obligations should
be determined without regard to any rule of law or order that may relieve the
Borrower of any portion of such Guarantied Obligations.
(c)    In the event that all or any portion of the Guarantied Obligations is
paid by the Borrower, this Guaranty shall be reinstated in the event that all or
any part of such payment(s) is rescinded or recovered directly or indirectly
from the Lender as a preference, fraudulent transfer or otherwise, and any such
payments that are so rescinded or recovered shall constitute Guarantied
Obligations.
(d)    Subject to the other provisions of this Section 9.01, upon the failure of
the Borrower to pay any of the Guarantied Obligations when and as the same shall
become due, the Guarantor will upon demand pay, or cause to be paid, in cash, to
the Lender an amount equal to the aggregate of the unpaid Guarantied
Obligations.

SECTION 9.02.    Guaranty Absolute; Continuing Guaranty. The Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guarantied Obligations. In furtherance of the foregoing and without
limiting the generality thereof, the Guarantor agrees that: (a) this Guaranty is
a guaranty of payment when due and not of collectability; (b) the Lender may
enforce this Guaranty upon the occurrence and during the continuance of an Event
of Default notwithstanding the existence of any dispute between the Borrower and
the Lender with respect to the existence of such event (and without prejudice to
the existence of such dispute); (c) the obligations of the Guarantor hereunder
are independent of the obligations of the Borrower under the Loan Documents and
a separate action or actions may be brought and prosecuted against the Guarantor
whether or not any action is brought against the Borrower and whether or not the
Borrower is joined in any such action or actions; and (d) the Guarantor’s
payment of a portion, but not all, of the Guarantied Obligations shall in no way
limit, affect, modify or abridge the Guarantor’s liability for any portion of
the Guarantied Obligations that has not been paid. This Guaranty is a continuing
guaranty and shall be binding upon the Guarantor and its successors and assigns,
and the Guarantor irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guarantied Obligations.

SECTION 9.03.    Actions by the Lender. The Lender may from time to time,
without notice or demand and without affecting the validity or enforceability of
this Guaranty or giving rise to any limitation, impairment or discharge of the
Guarantor’s liability hereunder, (a) renew, extend, accelerate or otherwise
change the time, place, manner or terms of payment of the Guarantied Obligations
in accordance with their terms, (b) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guarantied Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations, (c) request and
accept other guaranties of the Guarantied Obligations and take and hold security
for the payment of this Guaranty or the Guarantied Obligations, (d) release,
exchange, compromise,



--------------------------------------------------------------------------------





subordinate or modify, with or without consideration, any security for payment
of the Guarantied Obligations, any other guaranties of the Guarantied
Obligations, or any other obligation of any Person with respect to the
Guarantied Obligations, (e) enforce and apply any security now or hereafter held
by or for the benefit of itself in respect of this Guaranty or the Guarantied
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that the Lender may have against any such security, as the
Lender in its discretion may determine in accordance with the Loan Documents,
including foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and (f) exercise any other rights available to the Lender under the
Loan Documents.

SECTION 9.04.    No Discharge. This Guaranty and the obligations of the
Guarantor hereunder shall be valid and enforceable and shall not be subject to
any limitation, impairment or discharge for any reason (other than payment in
full of the Guarantied Obligations), including without limitation the occurrence
of any of the following, whether or not the Guarantor shall have had notice or
knowledge of any of them: (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of this
Agreement, any of the other Loan Documents, or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guarantied Obligations, in each case in accordance with their respective terms,
(c) the Guarantied Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect, (d) the
application of payments received from any source to the payment of indebtedness
other than the Guarantied Obligations, even though the Lender might have elected
to apply such payment to any part or all of the Guarantied Obligations, (e) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guarantied Obligations, (f) any defenses,
set-offs or counterclaims which the Borrower may assert against the Lender in
respect of the Guarantied Obligations, including but not limited to failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury (other than payment in full of
the Guaranteed Obligations), and (g) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of the Guarantor as an obligor in respect of the Guarantied
Obligations.

SECTION 9.05.    Waivers by the Guarantor. The Guarantor waives, for the benefit
of the Lender: (a) any right to require the Lender, as a condition of payment or
performance by the Guarantor, to (i) proceed against the Borrower or any other
Person, (ii) proceed against or exhaust any security held from the Borrower or
any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of the Lender in favor of the Borrower or
any other Person, or (iv) pursue any other remedy in the power of the Lender;
(b) any defense arising by reason of the incapacity,



--------------------------------------------------------------------------------





lack of authority or any disability or other defense of the Borrower including,
without limitation, any defense based on or arising out of the lack of validity
or the unenforceability of the Guarantied Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower from any cause other than payment in full of the Guarantied
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon the Lender’s errors or omissions in the administration of the Guarantied
Obligations, except behavior that amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, that are or might be in conflict
with the terms of this Guaranty and any legal or equitable discharge of the
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that the Lender protect, secure,
perfect or insure any Lien or any property subject thereto; (f) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance of this Guaranty,
notices of default under this Agreement, or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guarantied
Obligations or any agreement related thereto, notices of any extension of credit
to the Borrower and notices of any of the matters referred to in Sections 9.03
and 9.04 and any right to consent to any thereof; and (g) to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms of this Guaranty.

SECTION 9.06.    The Guarantor’s Rights of Subrogation, Contribution, Etc.;
Subordination of Other Obligations.
(a)    Until the Guarantied Obligations shall have been paid in full and the
Commitment shall have terminated, the Guarantor shall withhold exercise of any
claim, right or remedy, direct or indirect, that the Guarantor now has or may
hereafter have against the Borrower or any of its assets in connection with this
Guaranty or the performance by the Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (i)
any right of subrogation, reimbursement or indemnification that the Guarantor
now has or may hereafter have against the Borrower, (ii) any right to enforce,
or to participate in, any claim, right or remedy that the Lender now has or may
hereafter have against the Borrower, and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by the Lender.
The Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification the Guarantor may have against the Borrower or against any
collateral or security shall be junior and subordinate to any rights the Lender
may have against the Borrower and to all right, title and interest the Lender
may have in any such collateral or security.



--------------------------------------------------------------------------------





(b)    Any indebtedness of the Borrower now or hereafter held by the Guarantor
is subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of the Borrower to the Guarantor collected or received by the
Guarantor after an Event of Default has occurred and is continuing and the
Lender has given written notice that such amounts should be paid over to the
Lender, and any amount paid to the Guarantor on account of any subrogation,
reimbursement, indemnification or contribution rights referred to in the
preceding paragraph when all Guarantied Obligations have not been paid in full,
shall be held in trust for the Lender and shall forthwith be paid over to the
Lender to be credited and applied against the Guarantied Obligations.

SECTION 9.07.    Financial Condition of the Borrower. The Lender shall have no
obligation, and the Guarantor waives any duty on the part of the Lender, to
disclose or discuss with the Guarantor its assessment, or the Guarantor’s
assessment, of the financial condition of the Borrower or any matter or fact
relating to the business, operations or condition of the Borrower. The Guarantor
has adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents, and the Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of non-payment of the
Guarantied Obligations.

SECTION 9.08.    Set-off. In addition to any other rights the Lender may have
under law or in equity, if any amount shall at any time be due and owing by the
Guarantor to the Lender under this Guaranty, the Lender is authorized at any
time or from time to time, without notice (any such notice being expressly
waived), to set off and to appropriate and to apply any and all deposits
(general or special, including but not limited to indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness of the Lender owing to the Guarantor and any other property of the
Guarantor held by the Lender to or for the credit or the account of the
Guarantor against and on account of the Guarantied Obligations and liabilities
of the Guarantor to the Lender under this Guaranty.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


SUNPOWER HOLDCO, LLC, as Borrower
By: SunPower Corporation, its sole member
 
 
By:
 
 
Name:
 
Title:
 
 








SUNPOWER CORPORATION, as Guarantor
 
By:
 
 
 
Name:
 
Title:












--------------------------------------------------------------------------------












 
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender
 
by
 
 
 
Name:
 
Title:
 
by
 
 
 
Name:
 
Title:
 
 
 






















--------------------------------------------------------------------------------






EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE




THE UNDERSIGNED FINANCIAL OFFICER (TO HIS OR HER KNOWLEDGE AND IN HIS OR HER
CAPACITY AS A FINANCIAL OFFICER OF SUNPOWER CORPORATION, A DELAWARE CORPORATION,
AND NOT INDIVIDUALLY) HEREBY CERTIFIES ON BEHALF OF SUNPOWER CORPORATION, IN ITS
OWN CAPACITY AND IN ITS CAPACITY AS THE SOLE MEMBER OF SUNPOWER HOLDCO, LLC, A
DELAWARE LIMITED LIABILITY COMPANY, AS OF THE DATE HEREOF THAT:
1.I am the duly elected [Chief Financial Officer] of SunPower Corporation, a
Delaware corporation (the “Guarantor”), which is the sole member of SunPower
Holdco, LLC, a Delaware corporation (the “Borrower”);
2.This compliance certificate (this “Certificate”) is delivered pursuant to
Section 5.01(e) of that certain Term Credit Agreement, dated as of May 22, 2018
(the “Credit Agreement”), by and among the Borrower, the Guarantor and Crédit
Agricole Corporate and Investment Bank, as the Lender. All capitalized terms
used and not otherwise defined herein have the meanings given to them in the
Credit Agreement.
3.I have no knowledge of the existence of any Event of Default at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate.
4.Set forth on a separate attachment to this Certificate are calculations
demonstrating (or a certificate showing such calculations) the Leverage Ratio as
of the last day of the most recent fiscal quarter of 8point3 Operating Company,
LLC.
        
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Certificate has been executed as of ________________.




SUNPOWER CORPORATION, acting in its own capacity and in its capacity as the sole
member of the SunPower Holdco, LLC, which is the sole member of SunPower YC
Holdings
 
By:
 
 
 
Name:
 
Title:
 










--------------------------------------------------------------------------------





EXHIBIT B


FORM OF CLOSING DATE CERTIFICATE


May 22, 2018


I, ___________________, hereby certify to Crédit Agricole Corporate and
Investment Bank, as the lender (the “Lender”) under the Term Credit Agreement,
dated as of May 22, 2018 (the “Credit Agreement”), by and among SunPower Holdco,
LLC, a Delaware limited liability company (the “Borrower”), SunPower
Corporation, a Delaware corporation (the “Guarantor”), and the Lender, that I am
the duly elected, qualified and acting [Chief Financial Officer] of the
Guarantor, acting in its own capacity and in its capacity as the sole member of
the Borrower, and solely in my capacity as an officer of the Guarantor and not
in my individual capacity, do hereby certify to the Lender as follows
(capitalized terms used but not defined herein have the meanings ascribed
thereto in the Credit Agreement):


1.
The representations and warranties contained in Article III of the Credit
Agreement and each other Loan Document are correct in all material respects on
and as of the date hereof.



2.
No Event of Default, or event or condition that would constitute an Event of
Default but for the requirement that notice be given or time elapse or both, has
occurred and is continuing.





[SIGNATURE PAGE FOLLOWS]























































--------------------------------------------------------------------------------











IN WITNESS WHEREOF, this Certificate has been executed as of ________________.




 


By:                   
   Name:
   Title:
   


 
 














--------------------------------------------------------------------------------





EXHIBIT C


FORM OF BORROWING REQUEST


Pursuant to that certain Term Credit Agreement, dated as of May 22, 2018 (as so
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among SunPower Holdco, LLC, a Delaware
limited liability company (the “Borrower”), SunPower Corporation, a Delaware
corporation, as the Guarantor, and Crédit Agricole Corporate and Investment
Bank, as the Lender, this represents the Borrower’s request to borrow as
follows:


1.
Date of borrowing:    _____________, 20__



2.
Amount of borrowing: $_____________



3.
Type of borrowing:



[ ] a.    ABR Borrowing
[ ] b.    LIBO Rate Borrowing


The proceeds of the Borrowing are to be deposited in the account at [see
attached].
The undersigned officer (to the best of his or her knowledge and in his or her
capacity as an officer, and not individually) and the Borrower certify that:


The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date; provided that,
in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.


As of the date hereof, no Event of Default, or event or condition that would
constitute an Event of Default described in Article VII of the Credit Agreement
but for the requirement that notice be given or time elapse or both, has
occurred and is continuing or would result from such issuance, extension or
increase, shall have occurred and be continuing.




[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Borrowing Request has been executed as of
________________.






SUNPOWER HOLDCO, LLC
By: SunPower Corporation, its sole member
 
 
 
 
 
Name:
 
Title:
 












--------------------------------------------------------------------------------





EXHIBIT D


FORM OF PROMISSORY NOTE


 
$_____________
_______________, 20__
 
 

FOR VALUE RECEIVED, SunPower Holdco, LLC, a Delaware limited liability company
(the “Borrower”), hereby promises to pay to the order of Crédit Agricole
Corporate and Investment Bank (the “Lender”) the principal sum of
___________________________ ($        ) or, if less, the then unpaid principal
amount of the Term Loan (such term and each other capitalized term used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the Borrower pursuant to the
Credit Agreement, in Dollars and in immediately available funds, at the office
of the Lender designated for payment (the “Payment Office”), on the dates and in
the amounts specified in the Credit Agreement.
The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of the Term Loan made by the
Lender from the date of the Term Loan until repaid in full on the Repayment
Date.
This Promissory Note is issued pursuant to and is entitled to the benefits of
the Credit Agreement, dated as of May 22, 2018, among the Borrower, SunPower
Corporation, a Delaware corporation, as the Guarantor, and the Lender (as the
same may be amended, restated or otherwise modified from time to time, the
“Credit Agreement”). As provided in the Credit Agreement, this Promissory Note
is subject to mandatory repayment prior to the Repayment Date, in whole or in
part.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Promissory Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder, except as expressly
set forth in the Credit Agreement. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.
THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.







--------------------------------------------------------------------------------







SUNPOWER HOLDCO, LLC
 
By: SunPower Corporation, its sole member
 
 
 
 
 
 
 
 
Name:
 
 
Title:
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT E


FORM OF OPINION


JONES DAY


SILICON VALLEY OFFICE • 1755 EMBARCADERO ROAD • PALO ALTO, CALIFORNIA 94303
TELEPHONE: +1.650.739.3939 • FACSIMILE: +1.650.739.3900
 
May [22], 2018



To:    The Lender under
the Credit Agreement (as defined below)

Re: SunPower HoldCo, LLC Term Credit Agreement

Ladies/Gentlemen:
We have acted as special New York counsel to SunPower HoldCo, LLC, a Delaware
limited liability company (the “Borrower”), SunPower YC Holdings, LLC, a
Delaware limited liability company (“SunPower YC”), and SunPower Corporation, a
Delaware corporation (the “Guarantor”), in connection with the transactions
contemplated pursuant to the Term Credit Agreement, dated as of May [22], 2018
(the “Credit Agreement”), among the Borrower, the Guarantor, and Crédit Agricole
Corporate and Investment Bank, as lender (the “Lender”). The Borrower, SunPower
YC and the Guarantor are sometimes referred to herein individually as a
“Transaction Party” and collectively as the “Transaction Parties.”
The Article 9 Collateral (defined below) in which a Transaction Party has rights
is referred to herein as the “Article 9 Collateral.” This opinion letter is
delivered to you at the request of the Borrower and pursuant to Section 4.01(b)
of the Credit Agreement. Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement. The
Uniform Commercial Code, as amended and in effect in the State of New York on
the date hereof, is referred to herein as the “NY UCC.” The Uniform Commercial
Code, as amended and in effect in the State of Delaware on the date hereof, is
referred to herein as the “DE UCC.” The NY UCC and the DE UCC are referred to
herein, collectively, as the “UCC.” With your permission, all assumptions and
statements of reliance herein have been made without any independent
investigation or verification on our part except to the extent, if any,
otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.





--------------------------------------------------------------------------------





I.
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, the
following:
(1)
an executed copy of the Credit Agreement;

(2)
an executed copy of the Pledge Agreement (SunPower YC Holdings), dated as of May
[22], 2018, between SunPower YC and the Lender (the “YC Pledge”);

(3)
an executed copy of the Pledge Agreement (Borrower), dated as of May [22], 2018,
between the Borrower and the Lender (the “Borrower Pledge”; and together with
the YC Pledge, the “Security Agreements”);

(4)
unfiled copies of financing statements respectively naming the Borrower and
SunPower YC as debtor and the Lender as secured party (the “Delaware Financing
Statements”), a copy of each of which is attached hereto as Exhibits A-1 through
A-2, which Delaware Financing Statements we understand will be filed by the
Lender in the office of the Secretary of State of the State of Delaware (such
office, the “Delaware Filing Office”);

(5)
a copy of the Certificate of Formation of the Borrower certified by the
Secretary of State of the State of Delaware on May [__], 2018 and certified to
us by an officer of the Borrower as being complete and correct and in full force
and effect as of the date hereof;

(6)
a copy of the Certificate of Formation of SunPower YC certified by the Secretary
of State of the State of Delaware on May [__], 2018 and certified to us by an
officer of SunPower YC as being complete and correct and in full force and
effect as of the date hereof;

(7)
a copy of the Certificate of Incorporation of the Guarantor certified by the
Secretary of State of the State of Delaware on May [__], 2018 and certified to
us by an officer of the Guarantor as being complete and correct and in full
force and effect as of the date hereof;

(8)
the Limited Liability Company Agreement of the Borrower, certified to us by an
officer of the Borrower as being complete and in full force and effect as of the
date of this opinion;

(9)
the Limited Liability Company Agreement of SunPower YC, certified to us by an
officer of SunPower YC as being complete and in full force and effect as of the
date of this opinion;






--------------------------------------------------------------------------------





(10)
the Bylaws of the Guarantor, certified to us by an officer of the Guarantor as
being complete and in full force and effect as of the date of this opinion;

(11)
a copy of a certificate, dated May [__], 2018, of the Secretary of State of the
State of Delaware as to the existence and good standing of the Borrower in the
State of Delaware as of such date;

(12)
a copy of a certificate, dated May [__], 2018, of the Secretary of State of the
State of Delaware as to the existence and good standing of SunPower YC in the
State of Delaware as of such date; and

(13)
a copy of a certificate, dated May [__], 2018, of the Secretary of State of the
State of Delaware as to the existence and good standing of the Guarantor in the
State of Delaware as of such date.

Each of the good standing certificates described in items (11) through (13)
above is referred to herein as a “Good Standing Certificate.” In addition, as
used herein “security interest” means “security interest” (as defined in Section
1-201(37) of the NY UCC).
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Credit Agreement, the Security Agreements and certificates and
oral or written statements and other information of or from representatives of
the Transaction Parties and others and assume compliance on the part of each of
the Transaction Parties with its covenants and agreements contained therein. In
connection with the opinions expressed in the first sentence of paragraph (a)
below, we have relied solely upon the Good Standing Certificates as to the
factual matters and legal conclusions set forth therein. With respect to the
opinions expressed in clause (i) in paragraph (a) below and clauses (ii) and
(iv) of paragraph (b) below, our opinions are limited to those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Credit Agreement and the Security Agreements.
II.
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
(a)        Each Transaction Party is validly existing in good standing under the
laws of the State of Delaware as of the date of its respective Good Standing
Certificate. Each Transaction Party has the corporate or limited liability
company, as applicable, power and





--------------------------------------------------------------------------------





authority to enter into and to incur and perform its obligations under the
Credit Agreement and Security Agreements to which it is a party.
(b)        The execution and delivery to the Lender by each Transaction Party of
the Credit Agreement and each Security Agreement to which it is a party and the
performance by such Transaction Party of its obligations thereunder, and the
granting by each Transaction Party of the security interests provided for in the
Security Agreements, (i) have been authorized by all necessary corporate or
limited liability company action, as applicable, in respect of such Transaction
Party, (ii) do not require under present law, or present regulation of any
governmental agency or authority, of the State of New York or the United States
of America, any filing or registration by such Transaction Party with, or
approval or consent to such Transaction Party of, any governmental agency or
authority of the State of New York or the United States of America that has not
been made or obtained except those required in the ordinary course of business
in connection with the performance by such Transaction Party of its obligations
under certain covenants contained in the Credit Agreement and each Security
Agreements to which it is a party and to perfect security interests, if any,
granted by such Transaction Party thereunder and pursuant to securities and
other laws that may be applicable to the disposition of any collateral subject
thereto and filings, registrations, consents or approvals in each case not
required to be made or obtained by the date hereof, (iii) do not contravene any
provision of the Certificate of Incorporation, Bylaws or Certificate of
Formation or Limited Liability Company Agreement, as applicable, of such
Transaction Party, (iv) do not violate any present law, or present regulation of
any governmental agency or authority, of the State of New York, the State of
Delaware, or the United States of America applicable to such Transaction Party
or its property, and (v) do not constitute or result in a violation or breach of
or a default under the Amended and Restated Revolving Credit Agreement, dated as
of June 23, 2017, by and among the Guarantor, the lenders party thereto and the
Lender, in its capacity as administrative agent and security agent for such
lenders (the “Revolving Credit Agreement”).
(c)        The Credit Agreement and each Security Agreement have been duly
executed and delivered on behalf of each Transaction Party signatory thereto.
(d)        The Credit Agreement and each Security Agreement constitutes a valid
and binding obligation of each Transaction Party signatory thereto, enforceable
against such Transaction Party in accordance with its terms. 
(e)        Each Security Agreement creates in favor of the Lender, as security
for the Obligations, a security interest in each Transaction Party’s rights in
the Collateral (as defined in the Security Agreement) to which Article 9 of the
NY UCC is applicable (the “Article 9 Collateral”).
(f)        Upon the effective filing of the Delaware Financing Statements with
the Delaware Filing Office, the Lender will have a perfected security interest
in that portion of the Delaware Article 9 Collateral in which a security
interest may be perfected by filing an initial financing statement with the
Delaware Filing Office under the DE UCC.





--------------------------------------------------------------------------------





(g)    The borrowings by the Borrower under the Credit Agreement and the
application of the proceeds thereof as provided in the Credit Agreement will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”).
(h)    The Transaction Parties are not required to register as an “investment
company” (under, and as defined in, the Investment Company Act of 1940, as
amended.
III.
The opinions set forth above are subject to the following qualifications and
limitations:
(A)        Our opinions in paragraph (d) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity, and
(iii) the qualification that certain provisions of the Credit Agreement and each
Security Agreement may be unenforceable in whole or in part under the laws
(including judicial decisions) of the State of New York or the United States of
America, but the inclusion of such provisions does not affect the validity as
against the Transaction Parties party thereto of the Credit Agreement and each
Security Agreement as a whole, and the Credit Agreement and the Security
Agreements contain adequate provisions for enforcing payment of the obligations
governed thereby and otherwise for the practical realization of the principal
benefits provided by the Credit Agreement and the Security Agreements, in each
case subject to the other qualifications contained in this letter.
(B)        We express no opinion as to the enforceability of any provision in
the Credit Agreement or the Security Agreements:
(i)    providing that any person or entity may sell or otherwise dispose of, or
purchase, any collateral subject thereto, or enforce any other right or remedy
thereunder (including without limitation any self-help or taking-possession
remedy), except in compliance with the NY UCC and other applicable laws;
(ii)    establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by applicable law or of any
of the rights or duties referred to in Section 9-603 of the NY UCC;
(iii)    relating to indemnification, contribution or exculpation in connection
with violations of any securities laws or statutory duties or public





--------------------------------------------------------------------------------





policy, or in connection with willful, reckless or unlawful acts or gross
negligence of the indemnified or exculpated party or the party receiving
contribution;
(iv)    providing that any person or entity may exercise set-off rights other
than with notice and otherwise in accordance with and pursuant to applicable
law;
(v)    relating to choice of governing law to the extent that the enforceability
of any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;
(vi)    waiving any rights to trial by jury;
(vii)    purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;
(viii)    purporting to create a trust or other fiduciary relationship;
(ix)    specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Credit
Agreement or any Security Agreement;
(x)    giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;
(xi)    providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;
(xii)    granting or purporting to create a power of attorney, and we express no
opinion as to the effectiveness of any power of attorney granted or purported to
be created under the Credit Agreement or any Security Agreement;
(xiii)    providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406
through 9-409 of the NY UCC; or
(xiv)    providing for liquidated damages, make-whole or other prepayment
premiums or similar payments, default interest rates, late charges or other
economic remedies to the extent a court were to determine that any such economic
remedy is not reasonable and therefore constitutes a penalty.
(C)        Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:





--------------------------------------------------------------------------------





(i)    provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
(ii)    may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
(D)        We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of the foregoing, collectively, a “Waiver”) by the Borrower under
the Credit Agreement and each Security Agreement to the extent limited by
applicable law (including judicial decisions), or to the extent that such a
Waiver applies to a right, claim, duty or defense or a ground for, or a
circumstance that would operate as, a discharge or release otherwise existing or
occurring as a matter of law (including judicial decisions), except to the
extent that such a Waiver is effective under and is not prohibited by or void or
invalid under applicable law.
(E)        Our opinions in paragraphs (e) and (f) are subject to the following
assumptions, qualifications and limitations:
(i)    Any security interest in the proceeds of collateral is subject in all
respects to the limitations set forth in Section 9-315 of the NY UCC.
(ii)    We express no opinion as to the nature or extent of the rights, or the
power to transfer rights, of any Transaction Party in, or title of any
Transaction Party to, any collateral under any of the Security Agreements, or
property purporting to constitute such collateral, or the value, validity or
effectiveness for any purpose of any such collateral or purported collateral,
and we have assumed that each Transaction Party has sufficient rights in, or
power to transfer rights in, all such collateral or purported collateral for the
security interests provided for under the Security Agreements to attach.
(iii)    We express no opinion as to the priority of any pledge, security
interest, assignment for security, lien or other encumbrance, as the case may
be, that may be created or purported to be created under the Security
Agreements. Other than as expressly noted in paragraph (f) above, we express no
opinion as to the perfection of, and other than as expressly noted in
paragraph (e) above, we express no opinion as to the creation, validity or
enforceability of, any pledge, security interest, assignment for security, lien
or other encumbrance, as the case may be, that may be created or purported to be
created under the Security Agreements.
(iv)    In the case of property that becomes collateral under the Security
Agreements after the date hereof, Section 552 of the United States Bankruptcy





--------------------------------------------------------------------------------





Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.
(v)    We express no opinion as to the enforceability of the security interests
under the Security Agreements in any item of collateral subject to any
restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that any such restriction is rendered
ineffective pursuant to any of Section 9-401 or Sections 9-406 through 9-409,
inclusive, of the NY UCC.
(vi)    We call to your attention that Article 9 of the DE UCC and the NY UCC
requires the filing of continuation statements within the period of six months
prior to the expiration of five years from the date of original filing of
financing statements under the DE UCC and the NY UCC in order to maintain the
effectiveness of such financing statements and that additional financing
statements may be required to be filed to maintain the perfection of security
interests if the debtor granting such security interests makes certain changes
to its name, or changes its location (including through a change in its
jurisdiction of organization) or the location of certain types of collateral,
all as provided in the UCC.
(vii)    We call to your attention that an obligor (as defined in the NY UCC)
other than a debtor may have rights under Part 6 of Article 9 of the NY UCC.
(viii)    We have assumed that each Transaction Party is organized solely under
the laws of the state identified as such Transaction Party’s jurisdiction of
organization in the certified organizational document of and Good Standing
Certificate for such Transaction Party.
(F)        For purposes of our opinions in paragraph (d) above, we have assumed
that the obligations of SunPower YC under the YC Pledge are, and would be deemed
by a court of competent jurisdiction to be, necessary or convenient to the
conduct, promotion or attainment of its business.
(G)        To the extent it may be relevant to the opinions expressed herein, we
have assumed that (i) the Lender has the power to enter into and perform its
obligations under the Credit Agreement and the Security Agreements and to
consummate the transactions contemplated thereby and that such documents have
been duly authorized, executed and delivered by the Lender, and (ii) such
documents constitute legal, valid and binding obligations of the Lender.





--------------------------------------------------------------------------------





(H)        We express no opinion as to the application of, and our opinions
above are subject to the effect, if any, of, any applicable fraudulent
conveyance, fraudulent transfer, fraudulent obligation or preferential transfer
law.
(I)    For purposes of the opinions set forth in paragraph (g) above, we have
assumed that (i) the Lender does not and will not have the benefit of any
agreement or arrangement (excluding the Credit Agreement) pursuant to which any
extensions of credit to the Borrower are directly or indirectly secured by
“margin stock” (as defined under the Margin Regulations), (ii) the Lender has
not and will not extend any other credit to the Borrower directly or indirectly
secured by margin stock, and (iii) the Lender has not relied and will not rely
upon any margin stock as collateral in extending or maintaining any extensions
of credit pursuant to the Credit Agreement, as to which we express no opinion.
(J)        The opinions expressed herein are limited to (i) the federal laws of
the United States of America and the laws of the State of New York and (ii) to
the extent relevant to the opinions expressed in paragraphs (a), (b) and (c) of
Part II, the General Corporation Law and the Limited Liability Company Act of
the State of Delaware. Our opinions in paragraph (e) of Part II are limited to
Article 9 of the NY UCC and our opinions in paragraph (f) of Part II are limited
to Article 9 of the DE UCC, and therefore those opinion paragraphs do not
address (i) laws of jurisdictions other than New York and Delaware and laws of
New York or Delaware other than Article 9 of the NY UCC and the DE UCC, as
applicable, (ii) collateral of a type not subject to Article 9 of the NY UCC and
the DE UCC and (iii) under the choice of law rules of the NY UCC with respect to
the law governing perfection and priority of security interests, what law
governs perfection or priority of the security interests granted in the
collateral covered by this opinion letter.
(K)    For purposes of our opinions in paragraph (b) above, we have assumed that
the Revolving Credit Agreement has not been amended, restated, modified,
supplemented or replaced since June 23, 2017.
Our opinions as to any matters governed by the DE UCC are based solely upon our
review of the DE UCC as published in the CCH Secured Transactions Guide, as of
May 15, 2018, without any review or consideration of any decisions or opinions
of courts or other adjudicative bodies or governmental authorities of the State
of Delaware, whether or not reported or summarized in the foregoing publication.
Our opinions are limited to those expressly set forth herein, and we express no
opinions by implication. This opinion letter speaks only as of the date hereof
and we have no responsibility or obligation to update this opinion letter, to
consider its applicability or correctness to any person or entity other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware.





--------------------------------------------------------------------------------





The opinions expressed herein are for the benefit of the addressee hereof and
its permitted successors and assignees referred to below in connection with the
transaction referred to herein and may not be relied on by such persons for any
other purpose or in any manner or for any purpose by any other person or entity.
At your request, we hereby consent to reliance hereon by any future assignee of
your interest in the loans under the Credit Agreement pursuant to an assignment
that is made and consented to in accordance with the express provisions of the
Credit Agreement on the condition and understanding that (i) this opinion speaks
only as of the date hereof, (ii) we have no responsibility or obligation to
update this opinion, to consider its applicability or correctness to any person
or entity other than its addressee, or to take into account changes in law,
facts or any other developments of which we may later become aware and (iii) any
such reliance by a future assignee must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the assignee
at such time
Very truly yours,


JONES DAY





--------------------------------------------------------------------------------





Exhibit A-1


Delaware Financing Statement,
SunPower HoldCo, LLC









--------------------------------------------------------------------------------





Exhibit A-2


Delaware Financing Statement,
SunPower YC Holdings, LLC











--------------------------------------------------------------------------------





EXHIBIT F


FORM OF SOLVENCY CERTIFICATE


This Solvency Certificate (this “Certificate”) is being delivered pursuant that
certain Credit Agreement, dated as of May 22, 2018 (the “Credit Agreement”), by
and among SunPower Holdco LLC, a Delaware limited liability company (the
“Borrower”), SunPower Corporation, a Delaware corporation (the “Company”), and
Crédit Agricole Corporate and Investment Bank, as the Lender (the “Lender”).
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.
 
The undersigned is the [Chief Financial Officer] of the Company, acting in its
own capacity and in its capacity as the sole member of the Borrower, which is
the sole member of SunPower YC Holdings, LLC, a Delaware limited liability
company (“SunPower YC Holdings” and, together with the Company and the Borrower,
the “Loan Parties” and each, a “Loan Party”), and hereby certifies as of the
date hereof, both before and after giving effect to the transactions
contemplated by the Loan Documents, to the best of [his/her] knowledge and in
[his/her] capacity as an officer of the Company, and not individually, as
follows:


1.
I have responsibility for (a) the management of the financial affairs of the
Loan Parties and the preparation of financial statements of the Loan Parties,
and (b) reviewing the financial and other aspects of the transactions
contemplated by the Credit Agreement.



2.
I have carefully prepared and/or reviewed the contents of this Certificate and
have conferred with counsel for the Loan Parties for the purpose of discussing
the meaning of any provisions hereof that I desired to have clarified.



3.
I have made such investigation and inquiries as to the financial condition of
each Loan Party as I deem necessary and prudent for the purpose of providing
this Certificate. Although any projections may by necessity involve
uncertainties and approximations, the projections are based on good faith
estimates and assumptions believed by me to be reasonable. I understand that the
Lender is relying on this Certificate in extending credit to the Borrower
pursuant to the Credit Agreement.



4.
Based upon the foregoing and upon the best of my knowledge after due diligence,
I have concluded that, as of the date hereof:



(a)    The “fair saleable value” of the property of each Loan Party is (i)
greater than the total amount of liabilities (including contingent liabilities)
of such Loan Party and (ii) not less than the amount that will be required to
pay the probable liabilities on such Loan Party’s existing debts as they become
absolute and due considering all financing alternatives and potential asset
sales reasonably available to such Loan Party.


(b)    Each Loan Party’s capital is not unreasonably small in relation to its
business or any contemplated or undertaken transaction.


(c)    No Loan Party intends to incur, or believes that it will incur, debts
beyond its ability to pay such debts as they become due.





--------------------------------------------------------------------------------







(d)    No Loan Party has executed the Loan Documents or made any transfer or
incurred any obligations thereunder, with actual intent to hinder, delay or
defraud either present or future creditors.


In computing the amount of any contingent liability as of the date hereof, such
liability has been computed as the amount that, in the light of all the facts
and circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------





The undersigned has hereunto executed and delivered this certificate as an
officer of the Guarantor, acting in its own capacity and in its capacity as the
sole member of the Borrower, which is the sole member of SunPower YC Holdings,
and not individually, as of the date first written above.


SUNPOWER CORPORATION, acting in its own capacity and in its capacity as the sole
member of the SunPower Holdco, LLC, which is the sole member of SunPower YC
Holdings
 
By:
 
 
 
Name:
 
Title:
 























    





--------------------------------------------------------------------------------





EXHIBIT G


FORM OF PLEDGE AGREEMENT (SUNPOWER YC HOLDINGS)




See attached.



























































































--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page




SECTION 1.
DEFINITIONS; GRANT OF SECURITY; EFFECTIVENESS.
4


1.1
General Definitions.
4


1.2
Definitions; Interpretation.
5


1.3
Effectiveness..
6


SECTION 2.
PLEDGE.
6


2.1
Pledge
6


2.2
Security for Obligations
7


2.3
Continuing Liability under Collateral
7


SECTION 3.
CERTAIN PERFECTION REQUIREMENTS
7


3.1
Delivery Requirements
7


3.2
Other Actions; Authorization
8


3.3
Timing and Notice
8


SECTION 4.
REPRESENTATIONS AND WARRANTIES.
8


4.1
Pledgor Information and Status.
8


4.2
Ownership of Collateral and Absence of Other Liens.
9


4.3
Other Representations.
9


SECTION 5.
COVENANTS AND AGREEMENTS.
10


5.1
Pledgor Information and Status.
10


5.2
Ownership of Collateral and Absence of Other Liens.
10


5.3
Status of Security Interest
10


5.4
Pledged Equity Interests.
10


5.5
Cash Proceeds Account
12


5.6
Certificates and Instruments
12


SECTION 6.
FURTHER ASSURANCES.
12


SECTION 7.
LENDER APPOINTED ATTORNEY-IN-FACT.
13


7.1
Power of Attorney
13


7.2
No Duty on the Part of Lender
14


SECTION 8.
REMEDIES.
14


8.1
Generally.
14


8.2
Application of Proceeds
16


8.3
Sales on Credit
16


8.4
Pledged Equity Interests
16


8.5
Enforcement Expenses
16


SECTION 9.
CONTINUING SECURITY INTEREST; RELEASE.
17


SECTION 10.
STANDARD OF CARE; LENDER MAY PERFORM.
17


SECTION 11.
MISCELLANEOUS.
17


SCHEDULE 1 - PLEDGED EQUITY INTERESTS
SCHEDULE 4.1 - GENERAL INFORMATION






--------------------------------------------------------------------------------





EXHIBIT A - FORM OF PAYMENT DIRECTION LETTER








--------------------------------------------------------------------------------







This PLEDGE AGREEMENT (SUNPOWER YC HOLDINGS), dated as of May 22, 2018 (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), between SUNPOWER YC HOLDINGS, LLC, a Delaware limited
liability company (the “Pledgor”), and CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, as lender (in such capacity as lender, together with its successors and
permitted assigns in such capacity, the “Lender”).
RECITALS:
WHEREAS, reference is made to that certain Term Credit Agreement, dated as of
May 22, 2018 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), among SunPower Corporation, as Guarantor,
SunPower HoldCo, as Borrower, and Credit Agricole Corporate and Investment Bank,
as Lender;
WHEREAS, as of the date hereof, the Pledgor owns Equity Interests in 8point3
Operating Company, LLC, a Delaware limited liability company (“OpCo”), as
described on Schedule 1;
WHEREAS, the Credit Agreement requires the Pledgor to pledge its Equity
Interests in OpCo in the manner provided herein; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the Pledgor and the
Lender agree as follows:
SECTION 1.DEFINITIONS; GRANT OF SECURITY; EFFECTIVENESS.
1.1    General Definitions. In this Agreement, the following terms shall have
the following meanings:
“Agreement” shall have the meaning set forth in the preamble.
“Bankruptcy Event” shall mean any event described in paragraphs (g) and (h) of
Article VII of the Credit Agreement.
“Collateral” shall have the meaning assigned in Section 2.1.
“Control” shall mean: (a) with respect to any Uncertificated Securities, control
within the meaning of Section 8-106(c) of the UCC and (b) with respect to any
Certificated Security, control within the meaning of Section 8-106(a) or (b) of
the UCC.





--------------------------------------------------------------------------------





“Credit Agreement” shall have the meaning set forth in the recitals.
“Discharge Date” shall mean the date in which all Obligations shall have been
indefeasibly paid in full in cash and the Commitment shall have terminated or
expired in accordance with Section 2.06 of the Credit Agreement or on the
Closing Date.
“Lender” shall have the meaning set forth in the recitals.
“LLC Interests” shall have the meaning assigned in Section 2.1(a).
“OpCo” shall have the meaning set forth in the preamble.
“Operating Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of OpCo, dated June 24, 2015, as amended, restated,
supplemented or otherwise modified from time to time.
“Pledge Effective Date” shall have the meaning assigned in Section 1.3.
“Pledged Equity Interests” shall mean, as may be now owned or hereafter acquired
by the Pledgor, all classes or series of limited liability company interests and
other Equity Interests in OpCo owned by the Pledgor, including, without
limitation, all LLC Interests and any other “Membership Interests,” “Incentive
Distribution Rights,” “Common Units,” “Subordinated Units,” or “Derivative
Membership Interests” (each as defined in the Operating Agreement), the
certificates, if any, representing such Pledged Equity Interests and any
interest of the Pledgor on the books and records of OpCo pertaining to such
Pledged Equity Interests, and all dividends, distributions, return of capital,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Pledged Equity Interests,
including the OpCo Merger Consideration and the OpCo Merger 1 OpCo Distribution,
and all rights as a member of OpCo, and any other participation or interests in
any equity or profits of OpCo, including any trust and all management rights
relating to OpCo.
“Pledgor” shall have the meaning set forth in the preamble.
“Proceeds” shall mean (a) all “proceeds” as defined in Article 9 of the UCC, (b)
payments or distributions made with respect to the Pledged Equity Interests, and
(c) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any





--------------------------------------------------------------------------------





Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection,
priority or remedies.
“United States” shall mean the United States of America.
1.2    Definitions; Interpretation.
(a)    In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Certificated Security,
Record, and Uncertificated Security.
(b)    All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Section 9
hereof. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof
unless otherwise specifically provided. The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The terms lease and license shall include sub-lease and sub-license, as
applicable. If any conflict or inconsistency exists between this Agreement and
the Credit Agreement, the Credit Agreement shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.
1.3    Effectiveness. This Agreement shall become effective immediately upon the
repayment of the Indebtedness under the OpCo Credit Agreement pursuant to
Section 6.9(a) of the Merger Agreement and the occurrence of the Discharge Date
under, and as defined in, the Existing Pledge and Guaranty Agreement (the
“Pledge Effective Date”), automatically without the requirement for any further
action by any party. The Lender acknowledges that the provisions of this
Agreement do not create a Lien until the occurrence of the Pledge Effective
Date.





--------------------------------------------------------------------------------





SECTION 2.    PLEDGE.
2.1    Pledge. Subject to Section 1.3, the Pledgor hereby assigns and transfers
to the Lender and hereby grants to the Lender a security interest in and
continuing Lien on all of the Pledgor’s right, title and interest in, to and
under all property of the Pledgor identified below, in each case whether now
owned or existing or hereafter acquired or in which the Pledgor now has or at
any time in the future may acquire and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations:
(a)    all of the Pledgor’s limited liability company interests in OpCo and all
after acquired limited liability company interests in OpCo (collectively, the
“LLC Interests”), including without limitation the OpCo Units described on
Schedule 1 (as such schedule may be amended or supplemented from time to time),
and all of the Pledgor’s rights to acquire limited liability company interests
in OpCo in addition to or in exchange or substitution for the LLC Interests and
all other Pledged Equity Interests in OpCo owned by the Pledgor;
(b)    all of the Pledgor’s rights, privileges, authority and powers as a member
of OpCo under the Operating Agreement and other organizational documents of
OpCo;
(c)    all certificates or other documents representing any and all of the
foregoing in clauses (a) and (b);
(d)    all dividends, distributions, cash, securities, instruments and other
property or proceeds of any kind to which the Pledgor may be entitled in its
capacity as member of OpCo by way of distribution, return of capital or
otherwise, including from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the LLC Interests or
other Pledged Equity Interests in OpCo;
(e)    without affecting any obligations of the Pledgor under any of the other
Loan Documents, in the event of any consolidation or merger in which OpCo is not
the surviving Person, all of the Pledgor’s ownership interests of any class or
character in the successor Person formed by or resulting from such consolidation
or merger;
(f)    any other claim which the Pledgor now has or may in the future acquire in
its capacity as member of OpCo against OpCo and its property;
(g)    the Cash Proceeds Account, and any sub-account within such account; and





--------------------------------------------------------------------------------





(h)    all Proceeds, products and accessions of and to any of the property
described in the preceding clauses (a) through (g) above.
2.2    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations.
2.3    Continuing Liability under Collateral. Notwithstanding anything herein to
the contrary, (a) the Pledgor shall remain liable for all obligations in respect
of the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Lender, (b) the Pledgor shall remain liable under
each of the agreements included in the Collateral, including any agreements
relating to Pledged Equity Interests, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall not have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Lender have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests, and (c) the exercise by the
Lender of any of its rights hereunder shall not release the Pledgor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.
SECTION 3.    CERTAIN PERFECTION REQUIREMENTS
3.1    Delivery Requirements. Promptly after the Pledge Effective Date, the
Pledgor shall deliver to the Lender, in accordance with Section 5.6, all
certificates and instruments representing or evidencing any Pledged Equity
Interests, duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, in blank, all in form and substance reasonably satisfactory to the Lender.
3.2    Other Actions; Authorization.
(a)    The Pledgor consents to the grant of a Lien pursuant to this Agreement in
all Pledged Equity Interests to the Lender and without limiting the generality
of the foregoing consents to the transfer of any Pledged Equity Interests to the
Lender or





--------------------------------------------------------------------------------





its designee following an Event of Default and to the substitution of the Lender
or its designee as a member in OpCo with all the rights and powers related
thereto.
(b)    The Pledgor shall, on the Pledge Effective Date, deliver to the Lender a
payment direction letter in substantially the form set forth on Exhibit A.
3.3    Timing and Notice. With respect to any Collateral in existence on the
Pledge Effective Date, the Pledgor shall comply with the requirements of Section
3.1 on the date hereof and, with respect to any Collateral hereafter owned or
acquired, the Pledgor shall comply with such requirements within fifteen (15)
days of the Pledgor acquiring rights therein (or such longer period of time
agreed to by the Lender in its sole discretion). The Pledgor shall promptly
inform the Lender of its acquisition or receipt of any Collateral for which any
action is required by Section 3.1 hereof.
SECTION 4.    REPRESENTATIONS AND WARRANTIES.
The Pledgor hereby represents and warrants, on the Closing Date and on the
Pledge Effective Date, that:
4.1    Pledgor Information and Status.
(a)    Schedule 4.1(A) and (B) (as such schedule may be amended or supplemented
by the Pledgor from time to time) sets forth under the appropriate headings: (1)
the full legal name of the Pledgor, (2) all trade names or other names under
which the Pledgor currently conducts business, (3) the type of organization of
the Pledgor, (4) the jurisdiction of organization of the Pledgor, (5) the
Pledgor’s organizational identification number, if any, and (6) the jurisdiction
where the chief executive office or its sole place of business of the Pledgor is
located;
(b)    Except as provided on Schedule 4.1(C) (as such schedule may be amended or
supplemented by the Pledgor from time to time), the Pledgor has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) and has not done business under any other
name, in each case, within the past five (5) years;
(c)    The Pledgor has been duly organized and is validly existing as an entity
of the type as set forth opposite the Pledgor’s name on Schedule 4.1(A) solely
under the laws of the jurisdiction as set forth opposite the Pledgor’s name on
Schedule 4.1(A) and remains duly existing as such. The Pledgor has not filed any
certificates of dissolution or liquidation, any certificates of domestication,
transfer or continuance in any other jurisdiction;





--------------------------------------------------------------------------------





(d)    The Pledgor is not a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC);
(e)    Schedule 1 sets forth under the heading “Pledged Equity Interests” all of
the Pledged Equity Interests owned by the Pledgor, and such Pledged Equity
Interests constitute the percentage of issued and outstanding Equity Interests
of OpCo indicated on such Schedule 1; the Pledgor shall supplement Schedule 1 as
necessary to ensure that Schedule 1 is accurate on the Closing Date; and
(f)    None of the Pledged Equity Interests on Schedule 1 constitute
certificated “securities” under Section 8-103 of the UCC or the corresponding
code or statute of any other applicable jurisdiction or are represented by a
certificate.
4.2    Ownership of Collateral and Absence of Other Liens.
(a)    The Pledgor owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral, free and clear of
any and all Liens including Liens arising as a result of the Pledgor becoming
bound (as a result of merger or otherwise) as debtor under a security agreement
entered into by another Person, other than Permitted Collateral Encumbrances;
(b)    It is the record and beneficial owner of the Pledged Equity Interests
free of all Liens (other than Permitted Collateral Encumbrances), rights or
claims of other Persons and, other than the Merger Agreement, there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements (other than the OpCo organizational
documents) outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;
(c)    On the Pledge Effective Date only, no consent of any Person is necessary
in connection with the creation, perfection or First Priority status of the
security interest of the Lender in any Pledged Equity Interests or the exercise
by the Lender of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof;
(d)    On the Pledge Effective Date only, other than any financing statements
filed in favor of the Lender pursuant this Agreement, no effective financing
statement or other instrument similar in effect under any applicable law
covering all or any part of the Collateral is on file in any filing or recording
office; and
(e)    On the Pledge Effective Date only, other than the Lender, no Person is in
Control of any Collateral.





--------------------------------------------------------------------------------





4.3    Other Representations. The Pledged Equity Interests constitute “general
intangibles” (as defined in Section 9-102(a)(42) of the UCC) and the Pledgor
therefore covenants and agrees that (a) the Pledged Equity Interests are not and
will not be dealt in or traded on securities exchanges or securities markets,
(b) the terms of the Pledged Equity Interests do not and will not provide that
they are “securities” governed by the UCC and (c) the Pledged Equity Interests
are not and will not be investment company securities within the meaning of
Section 8-103 of the UCC.
SECTION 5.    COVENANTS AND AGREEMENTS.
The Pledgor hereby covenants and agrees that:
5.1    Pledgor Information and Status.
(a)    The Pledgor shall not change its name, organizational identification
number, chief executive office or sole place of business or type of organization
or jurisdiction of organization unless it shall have (i) given at least thirty
(30) days prior written notice to the Lender and (ii) if applicable, taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Lender’s security interest in the
Collateral granted or intended to be granted and agreed to hereby.
(b)    It shall notify the Lender in writing within thirty (30) days of any
change in the Pledgor’s chief executive office and take all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Lender’s security interest in the Collateral granted or intended
to be granted and agreed to hereby.
5.2    Ownership of Collateral and Absence of Other Liens. Except for the
security interest created by this Agreement, it shall not create or suffer to
exist any Lien upon or with respect to any of the Collateral, other than
Permitted Collateral Encumbrances, and the Pledgor shall defend the Collateral
against all Persons at any time claiming any interest therein (other than with
respect to Permitted Collateral Encumbrances).
5.3    Status of Security Interest. On and after the Pledge Effective Date, the
Pledgor shall maintain the security interest of the Lender hereunder in all
Collateral as valid, perfected, First Priority Liens (subject, in the case of
priority only, to any Liens that have priority by operation of law).
5.4    Pledged Equity Interests.
(a)    In the event the Pledgor receives any dividends, interest or
distributions on any Pledged Equity Interest, upon the merger, consolidation,
liquidation or dissolution of OpCo, then (i) such dividends, interest or
distributions shall be included





--------------------------------------------------------------------------------





in the definition of Collateral without further action and (ii) the Pledgor
shall immediately take all steps, if any, necessary or advisable to ensure the
validity, perfection, priority and, if applicable, control of the Lender over
such dividends, interest or distributions and pending any such action the
Pledgor shall be deemed to hold such dividends, interest or distributions in
trust for the benefit of the Lender and shall segregate such dividends, interest
or distributions from all other property of the Pledgor. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
the Lender authorizes the Pledgor to retain and use all dividends, interest and
distributions subject to the terms of this Agreement and the other Loan
Documents. All distributions and other amounts which are received by the Pledgor
contrary to the provisions of this Agreement shall be received in trust for the
benefit of the Lender, shall be segregated from other funds of the Pledgor and
shall be forthwith paid over to the Lender as Collateral in the same form as so
received (with any necessary endorsement).
(b)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
except as otherwise expressly prohibited by the covenants and agreements
relating to Pledged Equity Interests in this Agreement or elsewhere herein or in
the Credit Agreement, the Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Equity Interests or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; and
(ii)    Upon the occurrence and during the continuation of an Event of Default
and upon prior written notice from the Lender (it being acknowledged and agreed
that the Lender shall not be required to deliver any such notice if the Pledgor
is the subject of a Bankruptcy Event):
(A)    all rights of the Pledgor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Lender who shall thereupon have the sole right to exercise such
voting and other consensual rights; and
(B)    in order to permit the Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder:
(1) the Pledgor, at its sole cost and expense, shall promptly execute and
deliver (or cause to be executed and delivered)





--------------------------------------------------------------------------------





to the Lender all proxies, dividend payment orders and other instruments as the
Lender may from time to time reasonably request and (2) the Pledgor acknowledges
that the Lender may utilize the power of attorney set forth in Section 7.1; and
(C)    the Lender shall have the right, without notice to the Pledgor, to (1)
transfer all or any portion of the Pledged Equity Interests to its name or the
name of its nominee or agent and (2) subject to the terms of the Pledged Equity
Interests, to exchange any certificates or instruments representing such Pledged
Equity Interests for certificates or instruments of smaller or larger
denominations.
(c)    Without the prior written consent of the Lender, it shall not vote to
enable or take any other action to: (i) except as permitted by the Credit
Agreement, amend or terminate the Operating Agreement or any other
organizational documents in any way that changes the rights of the Pledgor with
respect to any Pledged Equity Interests or adversely affect the validity,
perfection or priority of the Lender’s security interest, or (ii) cause OpCo to
elect or otherwise take any action to cause any Pledged Equity Interests to be
treated as “securities” (for purposes of the UCC); provided, that, if any Person
takes any such action in violation of the foregoing in this clause (c), the
Pledgor shall promptly notify the Lender in writing of any such election or
action and, in such event, shall take all steps necessary or advisable to
establish the Lender’s “control” thereof.
(d)    The Pledgor represents and warrants that the Pledged Equity Interests are
not “securities” (for purposes of the UCC). The Pledgor agrees that it will not
permit OpCo to take any actions that would result in any Pledged Equity
Interests becoming “securities” (for purposes of the UCC) without the prior
written consent of the Lender.
(e)    The Pledgor shall not transfer any Pledged Equity Interests other than in
accordance with the Merger Agreement.
(f)    Notwithstanding anything in this Agreement to the contrary, the
provisions of Section 5.4(a) and 5.4(b) shall only apply automatically upon the
occurrence of the Pledge Effective Date.
5.5    Cash Proceeds Account
The Pledgor shall designate the Cash Proceeds Account as the account into which
all consideration received or receivable under the Merger Agreement, including
the OpCo Merger Consideration and the OpCo Merger 1 OpCo Distribution, shall be
paid and shall deliver notice to the Parent of such designation in accordance
with Sections 2.1(f) and 2.4(a) of the Merger Agreement.





--------------------------------------------------------------------------------





5.6    Certificates and Instruments
If, after the Pledge Effective Date, the Pledgor shall become entitled to
receive or shall receive any certificate (including any certificate representing
a dividend or a distribution in connection with any reclassification, increase
or reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of the
Company, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Equity Interests, or otherwise in
respect thereof, the Pledgor shall accept the same as the agent of the Lender,
hold the same in trust for the Lender and deliver the same forthwith to the
Lender in the exact form received, duly indorsed by the Pledgor to the Lender,
if required, together with an undated stock power covering such certificate duly
executed in blank by the Pledgor, to be held by the Lender, subject to the terms
hereof, as additional collateral security for the Obligations. All certificates
representing Pledged Equity Interests (and any additional Pledged Equity
Interests acquired or issued after the Closing Date) shall be delivered to the
Lender, together with duly executed instruments of transfer or assignment in
blank.
SECTION 6.    FURTHER ASSURANCES.
(a)    The Pledgor agrees that from time to time, at its expense (in accordance
with the Credit Agreement), that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary, or that the Lender may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, the Pledgor shall:
(i)    file such financing or continuation statements, or amendments thereto and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary, or as the Lender may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;
(ii)    at any reasonable time, upon reasonable request by the Lender, assemble
the Collateral and allow inspection of the Collateral by the Lender, or persons
designated by the Lender;
(iii)    at the Lender’s request, appear in and defend any action or proceeding
that might affect the Pledgor’s title to or the Lender’s security interest in
all or any part of the Collateral; and





--------------------------------------------------------------------------------





(iv)    furnish the Lender with such information regarding the Collateral,
including, without limitation, the location thereof, as the Lender may
reasonably request from time to time.
(b)    The Pledgor hereby authorizes the Lender to file a Record or Records,
including financing or continuation statements and amendments and supplements to
any of the foregoing, in any jurisdictions and with any filing offices as the
Lender may determine, in its sole discretion, are necessary or advisable to
perfect or otherwise protect the security interest granted to the Lender herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Lender may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the Collateral granted to the Lender herein. Such
financing statements will include a statement consistent with Section 1.3. The
Pledgor shall furnish to the Lender from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Lender may reasonably request, all in
reasonable detail.
(c)    In accordance with Section 8.03 of the Credit Agreement, the Pledgor
shall pay any applicable filing fees and related expenses in connection with any
filing made by the Lender in accordance with clause (b) above.
SECTION 7.    LENDER APPOINTED ATTORNEY-IN-FACT.
7.1    Power of Attorney. The Pledgor hereby irrevocably appoints the Lender
(such appointment being coupled with an interest) as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, the Lender or otherwise, from time to time in the
Lender’s discretion to take any action and to execute any instrument that the
Lender may deem reasonably necessary or advisable to accomplish the purposes of
this Agreement, including the following:
(a)    upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b)    upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (a) above;
(c)    upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that the Lender





--------------------------------------------------------------------------------





may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of the Lender with respect to any of the
Collateral;
(d)    to prepare and file any UCC financing statements against the Pledgor as
debtor;
(e)    upon the occurrence and during the continuance of an Event of Default to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Collateral Encumbrances)
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Lender in its sole discretion, any such payments made by the
Lender to become obligations of the Pledgor to the Lender, due and payable
immediately without demand; and
(f)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Lender were the absolute owner thereof for all purposes, and to
do, at the Lender’s option and the Pledgor’s expense, at any time or from time
to time, all acts and things that the Lender deems reasonably necessary to
protect, preserve or realize upon the Collateral and the Lender’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as the Pledgor might do.
7.2    No Duty on the Part of Lender . The powers conferred on the Lender
hereunder shall not impose any duty upon the Lender to exercise any such powers.
The Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither the Lender nor any of its
officers, directors, employees or agents shall be responsible to the Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
SECTION 8.    REMEDIES.
8.1    Generally.
(a)    If any Event of Default shall have occurred and be continuing, the Lender
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it at law or in equity,
all the rights and remedies of the Lender on default under the UCC (whether or
not the UCC applies to the affected Collateral) to collect, enforce or satisfy
any Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:





--------------------------------------------------------------------------------





(i)    require the Pledgor to, and the Pledgor hereby agrees that it shall at
its expense and promptly upon request of the Lender forthwith, assemble all or
part of the Collateral as directed by the Lender and make it available to the
Lender at a place to be designated by the Lender that is reasonably convenient
to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process; and
(iii)    without notice except as specified below or under the UCC, sell,
assign, or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Lender’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Lender may deem
commercially reasonable.
(b)    The Lender may be the purchaser of any or all of the Collateral at any
public or private (to the extent the portion of the Collateral being privately
sold is of a kind that is customarily sold on a recognized market or the subject
of widely distributed standard price quotations) sale in accordance with the UCC
and the Lender shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Lender at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of the Pledgor, and the Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to the Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Lender may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Pledgor agrees that it would not be commercially unreasonable for the Lender to
dispose of the Collateral or any portion thereof by using internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. The Pledgor hereby waives any claims against the Lender
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price





--------------------------------------------------------------------------------





which might have been obtained at a public sale, even if the Lender accepts the
first offer received and does not offer such Collateral to more than one
offeree. The Pledgor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Lender, that the
Lender has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgor, and the Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no default has occurred giving rise to
the Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section shall in any way limit the rights of the Lender
hereunder.
(c)    The Lender may sell the Collateral without giving any warranties as to
the Collateral. The Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
(d)    The Lender shall have no obligation to marshal any of the Collateral.
8.2    Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Lender in the event that an Event of
Default shall have occurred and not otherwise been waived, and in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Lender against, the
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including all
reasonable expenses, liabilities and advances made or incurred by the Lender in
connection therewith, and all amounts for which the Lender is entitled to
indemnification hereunder and all advances made by the Lender hereunder for the
account of the Pledgor, and to the payment of all reasonable costs and expenses
paid or incurred by the Lender in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Obligations; and third, to the extent of any excess of such
proceeds, to the payment to or upon the order of the Pledgor or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
8.3    Sales on Credit. If Lender sells any of the Collateral upon credit,
Pledgor will be credited only with payments actually made by purchaser and
received by Lender and applied to indebtedness of the purchaser. In the event
the purchaser fails to pay for the Collateral, Lender may resell the Collateral
and Pledgor shall be credited with proceeds of the sale.





--------------------------------------------------------------------------------





8.4    Pledged Equity Interests. The Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Lender may be compelled, with respect to any sale of all or
any part of the Pledged Equity Interests conducted without prior registration or
qualification of such Pledged Equity Interests under the Securities Act and/or
such state securities laws, to limit purchasers to those who will agree, among
other things, to acquire the Pledged Equity Interests for their own account, for
investment and not with a view to the distribution or resale thereof. The
Pledgor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances, the
Pledgor agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Lender shall have no obligation to
engage in public sales and no obligation to delay the sale of any Pledged Equity
Interests for the period of time necessary to permit OpCo to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if OpCo would, or should, agree to so
register it. If the Lender determines to exercise its right to sell any or all
of the Pledged Equity Interests, upon written request, the Pledgor shall and
shall cause OpCo from time to time to furnish to the Lender all such information
as the Lender may request in order to determine the number and nature of
interest, shares or other instruments included in the Pledged Equity Interests
which may be sold by the Lender in exempt transactions under the Securities Act
and the rules and regulations of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
8.5    Enforcement Expenses. For the avoidance of doubt, in accordance with
Section 8.03 of the Credit Agreement, the Pledgor agrees to pay or reimburse the
Lender for all its reasonable and documented costs and expenses incurred in
enforcing or protecting any rights under this Agreement, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
the Lender and of any other necessary counsel. The agreement in this Section 8.5
shall survive the payment in full of all Obligations under the Credit Agreement
and the other Loan Documents.
SECTION 9.    CONTINUING SECURITY INTEREST; RELEASE.
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Discharge Date, be binding upon
the Pledgor, its successors and assigns, and inure, together with the rights and
remedies of the Lender hereunder, to the benefit of the Lender and its
successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, the Lender may
assign or otherwise transfer all or any portion of its interest in the Term Loan
to any other Person, and such other Person shall thereupon become vested with
all the





--------------------------------------------------------------------------------





benefits in respect of the portion so assigned which are granted to the Lender
herein or otherwise. On the Discharge Date, the security interest granted hereby
shall automatically terminate hereunder and of record and all rights to the
Collateral shall revert to the Pledgor. Upon any such termination the Lender
shall, at the Pledgor’s expense, execute and deliver to the Pledgor or otherwise
authorize the filing of such documents as the Pledgor shall reasonably request,
including financing statement amendments to evidence such termination.
SECTION 10.    STANDARD OF CARE; LENDER MAY PERFORM.
The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgor or otherwise. If the Pledgor fails to
perform any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by the Pledgor under, and to the extent
provided in, Section 8.03 of the Credit Agreement. The Lender shall provide
prompt written notice to the Pledgor following its performance of any such
agreement which the Pledgor has failed to perform under this Agreement.
SECTION 11.    MISCELLANEOUS.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 8.01 of the Credit Agreement, and if to Pledgor:
SunPower YC Holdings, LLC
c/o SunPower Corporation
77 Rio Robles
San Jose, California 95134
Attention: Manavendra Sial, Chief Financial Officer
Facsimile: 408-240-5417
E-mail: Manavendra.Sial@sunpowercorp.com





--------------------------------------------------------------------------------





with copies, which shall not constitute notice, to:
SunPower YC Holdings, LLC
c/o SunPower Corporation
77 Rio Robles
San Jose, California 95134
Attention: General Counsel
Facsimile: 408-240-5400
No failure or delay on the part of the Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative with, and not exclusive
of, any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Lender and the Pledgor and
their respective successors and assigns. The Pledgor shall not, without the
prior written consent of the Lender given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. This Agreement
embodies the entire agreement and understanding between the Pledgor and the
Lender and supersedes all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, this
Agreement may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
The Pledgor hereby acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement; (b) the Lender does not
have any fiduciary relationship with or duty to the Pledgor arising out of or in
connection with this





--------------------------------------------------------------------------------





Agreement or any of the other Loan Documents, and the relationship between the
Pledgor, on the one hand, and the Lender, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor and (c) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Pledgor and the Lender.
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Pledgor and the Lender.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York state or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court sitting in the Borough of
Manhattan in New York City.
To the extent permitted by law, each party to this Agreement hereby irrevocably
waives personal service of any and all process upon it and agrees that all such
service of process may be made by express or overnight mail or courier, postage
prepaid, directed to it at its address for notices as provided for in
Section 8.01 of the Credit Agreement. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.





--------------------------------------------------------------------------------





EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR THE LENDER/PLEDGOR RELATIONSHIP THAT IS BEING ESTABLISHED. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party hereto acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on this waiver in entering into this Agreement, and that
each will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE PLEDGE MADE HEREUNDER.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.
This Agreement and the Liens created hereunder shall automatically be reinstated
if and to the extent that for any reason any payment by or on behalf of the
Pledgor or any other Loan Party in respect of the Obligations is rescinded or
must otherwise be restored by the Lender, whether as a result of any Bankruptcy
Event or reorganization or otherwise, and the Pledgor shall indemnify the Lender
and its employees, officers and agents on demand for all reasonable fees, costs
and expenses (including reasonable fees, costs and expenses of counsel) incurred
by the Lender or its employees, officers or agents in connection with such
reinstatement, rescission or restoration.















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor and the Lender have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
SUNPOWER YC HOLDINGS, LLC, as Pledgor
By: SunPower HoldCo, LLC, its sole member


By: SunPower Corporation, its sole member






By:        
    Name:
    Title:







--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lender
By        
    Name:
    Title:


By        
    Name:
    Title:





--------------------------------------------------------------------------------





SCHEDULE 1
TO PLEDGE AGREEMENT (SUNPOWER YC HOLDINGS, LLC)



PLEDGED EQUITY INTERESTS
Owner
Issuer
Class of Stock or other Equity Interest
Certificate Number
Percentage of Total, Class of Stock or other Equity Interest
SunPower YC Holdings, LLC
8point3 Operating Company, LLC
Common and Subordinated Units
None
36.5
%








--------------------------------------------------------------------------------





SCHEDULE 4.1
TO PLEDGE AGREEMENT (SUNPOWER YC HOLDINGS, LLC)

GENERAL INFORMATION
(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of the Pledgor:
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive Office/Sole Place of Business
 
Organization I.D.#
SunPower YC Holdings, LLC
 
Limited Liability Company
 
Delaware
 
77 Rio Robles
San Jose, California 95134
 
5702565
(B) Other Names (including any Trade Name or Fictitious Business Name) under
which the Pledgor currently conducts business:
Full Legal Name
 
Trade Name or Fictitious Business Name
None
 
 
(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within past five (5) years:
Pledgor
 
Date of Change
 
Description of Change
SunPower YC Holdings, LLC
 
March 3, 2015
 
Formation of Pledgor






--------------------------------------------------------------------------------





Exhibit A
Form of Payment Direction Letter


_____, 20[__]


8point3 Operating Company, LLC
c/o 8point3 General Partner, LLC
77 Rio Robles
San Jose, California 95134
Tel: (408) 240-5500
Email: chuck.boynton@sunpower.com
Attention: Charles Boynton, Chief Executive Officer


Dear Charles,


Reference is made to that certain (i) Term Credit Agreement, dated as of May 22,
2018 (as so amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among SunPower HoldCo, LLC, a
Delaware limited liability company, as the Borrower, SunPower Corporation, a
Delaware corporation, as the Guarantor, and Crédit Agricole Corporate and
Investment Bank (the “Lender”) and (ii) Pledge Agreement (SunPower YC Holdings),
dated as of May 22, 2018, between SunPower YC Holdings, LLC, a Delaware limited
liability company (“SunPower YC Holdings”), and the Lender.


SunPower YC Holdings hereby authorizes and directs 8point3 Operating Company,
LLC, a Delaware limited liability company, to comply with any instructions
received by it from the Lender in writing that state that (A) an Event of
Default has occurred and is continuing and (B) without any other or further
instructions from us, pay any dividend or other payments in respect of the
Collateral directly to the Lender.









--------------------------------------------------------------------------------





Sincerely,


SUNPOWER YC HOLDINGS, LLC
By: SunPower HoldCo, LLC, its sole member


By: SunPower Corporation, its sole member




 
By:
 
 
 
Name:
 
Title:
 

    




cc:    8point3 Operating Company, LLC
c/o 8point3 General Partner, LLC
400 Crossing Boulevard, 5th Floor
Bridgewater, NJ 08807
Office: +1 (908) 809-4130
Email: jdymbort@firstsolar.com
Attention: Jason Dymbort, General Counsel


8point3 Operating Company, LLC
c/o 8point3 General Partner, LLC
350 West Washington Street, Suite 600
Tempe, Arizona 85281
Tel: (602) 414-9300
Email: mark.widmar@firstsolar.com
Attention: Mark Widmar, Chief Financial Officer









--------------------------------------------------------------------------------





EXHIBIT H


FORM OF PLEDGE AGREEMENT (BORROWER)




See attached.



























































































--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page


SECTION 1.
DEFINITIONS; GRANT OF SECURITY.
4


1.1
General Definitions.
4


1.2
Definitions; Interpretation.
5


SECTION 2.
PLEDGE.
6


2.1
Pledge
6


2.2
Security for Obligations
7


2.3
Continuing Liability under Collateral
7


SECTION 3.
CERTAIN PERFECTION REQUIREMENTS
7


3.1
Delivery Requirements
7


3.2
Other Actions; Authorization
7


3.3
Timing and Notice
8


SECTION 4.
REPRESENTATIONS AND WARRANTIES.
8


4.1
Pledgor Information and Status.
8


4.2
Ownership of Collateral and Absence of Other Liens.
9


4.3
Other Representations
9


SECTION 5.
COVENANTS AND AGREEMENTS.
9


5.1
Pledgor Information and Status.
10


5.2
Ownership of Collateral and Absence of Other Liens.
10


5.3
Status of Security Interest
10


5.4
Pledged Equity Interests.
10


5.5
8point3 Group Dividends
12


5.6
Certificates and Instruments
12


SECTION 6.
FURTHER ASSURANCES.
12


SECTION 7.
LENDER APPOINTED ATTORNEY-IN-FACT.
13


7.1
Power of Attorney
13


7.2
No Duty on the Part of Lender
14


SECTION 8.
REMEDIES.
14


8.1
Generally.
14


8.2
Application of Proceeds
16


8.3
Sales on Credit
16


8.4
Pledged Equity Interests
16


8.5
Enforcement Expenses
16


SECTION 9.
CONTINUING SECURITY INTEREST; RELEASE.
17


SECTION 10.
STANDARD OF CARE; LENDER MAY PERFORM.
17


SECTION 11.
MISCELLANEOUS.
17


SCHEDULE 1 - PLEDGED EQUITY INTERESTS






--------------------------------------------------------------------------------





SCHEDULE 4.1 - GENERAL INFORMATION








--------------------------------------------------------------------------------







This PLEDGE AGREEMENT (BORROWER), dated as of May 22, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among SUNPOWER HOLDCO, LLC, a Delaware limited liability company
(the “Pledgor”), and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as lender
(in such capacity as lender, together with its successors and permitted assigns
in such capacity, the “Lender”).
RECITALS:
WHEREAS, reference is made to that certain Term Credit Agreement, dated as of
May 22, 2018 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), between SunPower Corporation, as Guarantor,
the Pledgor, as borrower, and Credit Agricole Corporate and Investment Bank, as
Lender;
WHEREAS, as of the date hereof, the Pledgor owns Equity Interests in SunPower YC
Holdings LLC, a Delaware limited liability company (“SunPower YC Holdings”), as
described on Schedule 1;
WHEREAS, the Credit Agreement requires the Pledgor to pledge its Equity
Interests in SunPower YC Holdings; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the Pledgor and the
Lender agree as follows:
SECTION 1.
DEFINITIONS; GRANT OF SECURITY.

1.1    General Definitions. In this Agreement, the following terms shall have
the following meanings:
“Agreement” shall have the meaning set forth in the preamble.
“Bankruptcy Event” shall mean any event described in paragraphs (g) and (h) of
Article VII of the Credit Agreement.
“Collateral” shall have the meaning assigned in Section 2.1.
“Control” shall mean: (a) with respect to any Uncertificated Securities, control
within the meaning of Section 8-106(c) of the UCC and (b) with respect to any
Certificated Security, control within the meaning of Section 8-106(a) or (b) of
the UCC.
“Credit Agreement” shall have the meaning set forth in the recitals.
“Discharge Date” shall mean the date in which all Obligations shall have been
indefeasibly paid in full in cash and the Commitment shall have terminated or
expired in accordance with Section 2.06 of the Credit Agreement or on the
Closing Date.





--------------------------------------------------------------------------------





“Lender” shall have the meaning set forth in the recitals.
“LLC Interests” shall have the meaning assigned in Section 2.1(a).
“Operating Agreement” shall mean the Limited Liability Company Agreement of
SunPower YC Holdings, dated March 6, 2015, as amended, restated, supplemented or
otherwise modified from time to time.
“Pledged Equity Interests” shall mean, as may be now owned or hereafter acquired
by the Pledgor, all classes or series of limited liability company interests and
other Equity Interests in SunPower YC Holdings owned by the Pledgor, including,
without limitation, all LLC Interests, the certificates, if any, representing
such Pledged Equity Interests and any interest of the Pledgor on the books and
records of SunPower YC Holdings pertaining to such Pledged Equity Interests, and
all dividends, distributions, return of capital, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Pledged Equity Interests and all rights as a member of
SunPower YC Holdings, and any other participation or interests in any equity or
profits of SunPower YC Holdings, including any trust and all management rights
relating to SunPower YC Holdings.
“Pledgor” shall have the meaning set forth in the preamble.
“Proceeds” shall mean (a) all “proceeds” as defined in Article 9 of the UCC, (b)
payments or distributions made with respect to the Pledged Equity Interests, and
(c) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
“SunPower YC Holdings” shall have the meaning set forth in the preamble.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“United States” shall mean the United States of America.
1.2    Definitions; Interpretation.
(a)    In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Certificated Security,
Record, and Uncertificated Security.
(b)    All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto





--------------------------------------------------------------------------------





in the Credit Agreement. The incorporation by reference of terms defined in the
Credit Agreement shall survive any termination of the Credit Agreement until
this Agreement is terminated as provided in Section 9 hereof. Any of the terms
defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.


SECTION 2.    PLEDGE.
2.1    Pledge. The Pledgor hereby assigns and transfers to the Lender and hereby
grants to the Lender a security interest in and continuing Lien on all of the
Pledgor’s right, title and interest in, to and under all property of the Pledgor
identified below, in each case whether now owned or existing or hereafter
acquired or in which the Pledgor now has or at any time in the future may
acquire and wherever located (all of which being hereinafter collectively
referred to as the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations:
(a)    all of the Pledgor’s limited liability company interests in SunPower YC
Holdings and all after acquired limited liability company interests in SunPower
YC Holdings (collectively, the “LLC Interests”), including without limitation
the limited liability company interests described on Schedule 1 (as such
schedule may be amended or supplemented from time to time), and all of the
Pledgor’s rights to acquire limited liability company interests in SunPower YC
Holdings in addition to or in exchange or substitution for the LLC Interests and
all other Pledged Equity Interests in SunPower YC Holdings owned by the Pledgor;
(b)    all of the Pledgor’s rights, privileges, authority and powers as a member
of SunPower YC Holdings under the Operating Agreement and other organizational
documents of SunPower YC Holdings;
(c)    all certificates or other documents representing any and all of the
foregoing in clauses (a) and (b);





--------------------------------------------------------------------------------





(d)    all dividends, distributions, cash, securities, instruments and other
property or proceeds of any kind to which the Pledgor may be entitled in its
capacity as member of SunPower YC Holdings by way of distribution, return of
capital or otherwise, including from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the LLC
Interests or other Pledged Equity Interests in SunPower YC Holdings;
(e)    any other claim which the Pledgor now has or may in the future acquire in
its capacity as member of SunPower YC Holdings against SunPower YC Holdings and
its property; and
(f)    all Proceeds, products and accessions of and to any of the property
described in the preceding clauses (a) through (e) above.
2.2    Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment and performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Obligations.
2.3    Continuing Liability under Collateral. Notwithstanding anything herein to
the contrary, (a) the Pledgor shall remain liable for all obligations in respect
of the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Lender, (b) the Pledgor shall remain liable under
each of the agreements included in the Collateral, including any agreements
relating to Pledged Equity Interests, to perform all of the obligations
undertaken by it thereunder all in accordance with and pursuant to the terms and
provisions thereof and the Lender shall not have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Lender have any obligation to
make any inquiry as to the nature or sufficiency of any payment received by it
or have any obligation to take any action to collect or enforce any rights under
any agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests, and (c) the exercise by the
Lender of any of its rights hereunder shall not release the Pledgor from any of
its duties or obligations under the contracts and agreements included in the
Collateral.
SECTION 3.    CERTAIN PERFECTION REQUIREMENTS
3.1    Delivery Requirements. The Pledgor shall deliver to the Lender, in
accordance with Section 5.6, all certificates and instruments representing or
evidencing any Pledged Equity Interests, duly indorsed by an effective
indorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in each case, in blank, all in form and substance
reasonably satisfactory to the Lender.
3.2    Other Actions; Authorization.





--------------------------------------------------------------------------------





(a)    Each of the Pledgor and SunPower YC Holdings consents to the grant of a
Lien pursuant to this Agreement in all Pledged Equity Interests to the Lender
and without limiting the generality of the foregoing consents to the transfer of
any Pledged Equity Interests to the Lender or its designee following an Event of
Default and to the substitution of the Lender or its designee as a member in
SunPower YC Holdings with all the rights and powers related thereto.
(b)    At any time after the occurrence and during the continuation of an Event
of Default, the Pledgor hereby authorizes and directs SunPower YC Holdings to
(i) comply with any instructions received by it from the Lender in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from the Pledgor, and (ii) unless otherwise expressly
permitted hereby, pay any dividend or other payments in respect of the
Collateral directly to the Lender. SunPower YC Holdings hereby agrees that the
provisions of this Section 3.2 shall apply to it with respect to all actions
that may be required of it pursuant to this Section.
3.3    Timing and Notice. With respect to any Collateral in existence on the
Closing Date, the Pledgor shall comply with the requirements of Section 3.1 on
the date hereof and, with respect to any Collateral hereafter owned or acquired,
the Pledgor shall comply with such requirements within fifteen (15) days of the
Pledgor acquiring rights therein (or such longer period of time agreed to by the
Lender in its sole discretion). The Pledgor shall promptly inform the Lender of
its acquisition or receipt of any Collateral for which any action is required by
Section 3.1 hereof.
SECTION 4.    REPRESENTATIONS AND WARRANTIES.
The Pledgor hereby represents and warrants, on the Effective Date and the
Closing Date, that:
4.1    Pledgor Information and Status.
(a)    Schedule 4.1(A) and (B) (as such schedule may be amended or supplemented
by the Pledgor from time to time) sets forth under the appropriate headings: (1)
the full legal name of the Pledgor, (2) all trade names or other names under
which the Pledgor currently conducts business, (3) the type of organization of
the Pledgor, (4) the jurisdiction of organization of the Pledgor, (5) the
Pledgor’s organizational identification number, if any, and (6) the jurisdiction
where the chief executive office or its sole place of business of the Pledgor is
located;
(b)    Except as provided on Schedule 4.1(C) (as such schedule may be amended or
supplemented by the Pledgor from time to time), the Pledgor has not changed its
name, jurisdiction of organization, chief executive office or sole place of
business or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) and has not done business under any other
name, in each case, within the past five (5) years;





--------------------------------------------------------------------------------





(c)    The Pledgor has been duly organized and is validly existing as an entity
of the type as set forth opposite the Pledgor’s name on Schedule 4.1(A) solely
under the laws of the jurisdiction as set forth opposite the Pledgor’s name on
Schedule 4.1(A) and remains duly existing as such. The Pledgor has not filed any
certificates of dissolution or liquidation, any certificates of domestication,
transfer or continuance in any other jurisdiction;
(d)    The Pledgor is not a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC);
(e)    Schedule 1 sets forth under the heading “Pledged Equity Interests” all of
the Pledged Equity Interests owned by the Pledgor, and such Pledged Equity
Interests constitute the percentage of issued and outstanding Equity Interests
of SunPower YC Holdings indicated on such Schedule 1; the Pledgor shall
supplement Schedule 1 as necessary to ensure that Schedule 1 is accurate on the
Closing Date; and
(f)    None of the Pledged Equity Interests that are pledged by the Pledgor
hereunder on Schedule 1 constitute certificated “securities” under Section 8-103
of the UCC or the corresponding code or statute of any other applicable
jurisdiction or are represented by a certificate.
4.2    Ownership of Collateral and Absence of Other Liens.
(a)    The Pledgor owns the Collateral purported to be owned by it or otherwise
has the rights it purports to have in each item of Collateral, free and clear of
any and all Liens including Liens arising as a result of the Pledgor becoming
bound (as a result of merger or otherwise) as debtor under a security agreement
entered into by another Person, other than Permitted Collateral Encumbrances;
(b)    It is the record and beneficial owner of the Pledged Equity Interests
free of all Liens (other than Permitted Collateral Encumbrances), rights or
claims of other Persons and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements (other
than the SunPower YC Holdings organizational documents) outstanding with respect
to, or property that is convertible into, or that requires the issuance or sale
of, any Pledged Equity Interests;
(c)    No consent of any Person is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Lender in
any Pledged Equity Interests or the exercise by the Lender of the voting or
other rights provided for in this Agreement or the exercise of remedies in
respect thereof;
(d)    Other than any financing statements filed in favor of the Lender pursuant
this Agreement, no effective financing statement or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office; and
(e)    Other than the Lender, no Person is in Control of any Collateral.







--------------------------------------------------------------------------------





4.3    Other Representations. The Pledged Equity Interests constitute “general
intangibles” (as defined in Section 9-102(a)(42) of the UCC) and the Pledgor
therefore covenants and agrees that (a) the Pledged Equity Interests are not and
will not be dealt in or traded on securities exchanges or securities markets,
(b) the terms of the Pledged Equity Interests do not and will not provide that
they are “securities” governed by the UCC and (c) the Pledged Equity Interests
are not and will not be investment company securities within the meaning of
Section 8-103 of the UCC.


SECTION 5.    COVENANTS AND AGREEMENTS.
The Pledgor hereby covenants and agrees that:
5.1    Pledgor Information and Status.
(a)    The Pledgor shall not change its name, organizational identification
number, chief executive office or sole place of business or type of organization
or jurisdiction of organization unless it shall have (i) given at least thirty
(30) days prior written notice to the Lender and (ii) if applicable, taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Lender’s security interest in the
Collateral granted or intended to be granted and agreed to hereby.
(b)    It shall notify the Lender in writing within thirty (30) days of any
change in the Pledgor’s chief executive office and take all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Lender’s security interest in the Collateral granted or intended
to be granted and agreed to hereby.
5.2    Ownership of Collateral and Absence of Other Liens. Except for the
security interest created by this Agreement, it shall not create or suffer to
exist any Lien upon or with respect to any of the Collateral, other than
Permitted Collateral Encumbrances, and the Pledgor shall defend the Collateral
against all Persons at any time claiming any interest therein (other than with
respect to Permitted Collateral Encumbrances).
5.3    Status of Security Interest. The Pledgor shall maintain the security
interest of the Lender hereunder in all Collateral as valid, perfected, First
Priority Liens (subject, in the case of priority only, to any Liens that have
priority by operation of law).
5.4    Pledged Equity Interests.
(a)    In the event the Pledgor receives any dividends, interest or
distributions on any Pledged Equity Interest, upon the merger, consolidation,
liquidation or dissolution of SunPower YC Holdings, then (i) such dividends,
interest or distributions shall be included in the definition of Collateral
without further action and (ii) the Pledgor shall immediately take all steps, if
any, necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of the Lender over such dividends, interest or distributions
and pending any such action the Pledgor shall be deemed to hold such dividends,
interest or distributions in trust for the benefit of the Lender and shall
segregate such dividends, interest or distributions from all other property of
the Pledgor.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, the Lender authorizes the Pledgor to retain and use
all dividends, interest and distributions subject to the terms of this Agreement
and the other Loan Documents. All distributions and other amounts which are
received by the Pledgor contrary to the provisions of this Agreement shall be
received in trust for the benefit of the Lender, shall be segregated from other
funds of the Pledgor and shall be forthwith paid over to the Lender as
Collateral in the same form as so received (with any necessary endorsement).
(b)    Voting.
(i)    So long as no Event of Default shall have occurred and be continuing,
except as otherwise expressly prohibited by the covenants and agreements
relating to Pledged Equity Interests in this Agreement or elsewhere herein or in
the Credit Agreement, the Pledgor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Equity Interests or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; and
(ii)    Upon the occurrence and during the continuation of an Event of Default
and upon prior written notice from the Lender (it being acknowledged and agreed
that the Lender shall not be required to deliver any such notice if the Pledgor
is the subject of a Bankruptcy Event):
(A)    all rights of the Pledgor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Lender who shall thereupon have the sole right to exercise such
voting and other consensual rights; and
(B)    in order to permit the Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder:
(1) the Pledgor, at its sole cost and expense, shall promptly execute and
deliver (or cause to be executed and delivered) to the Lender all proxies,
dividend payment orders and other instruments as the Lender may from time to
time reasonably request and (2) the Pledgor acknowledges that the Lender may
utilize the power of attorney set forth in Section 7.1; and
(C)    the Lender shall have the right, without notice to the Pledgor, to (1)
transfer all or any portion of the Pledged Equity Interests to its name or the
name of its nominee or agent and (2) subject to the terms of the Pledged Equity
Interests, to exchange any certificates or instruments representing such Pledged
Equity Interests for certificates or instruments of smaller or larger
denominations.





--------------------------------------------------------------------------------





(c)    Without the prior written consent of the Lender, it shall not vote to
enable or take any other action to: (i) except as permitted by the Credit
Agreement, amend or terminate the Operating Agreement or any other
organizational documents in any way that changes the rights of the Pledgor with
respect to any Pledged Equity Interests or adversely affect the validity,
perfection or priority of the Lender’s security interest, or (ii) cause SunPower
YC Holdings to elect or otherwise take any action to cause any Pledged Equity
Interests to be treated as “securities” (for purposes of the UCC); provided,
that, if any Person takes any such action in violation of the foregoing in this
clause (c), the Pledgor shall promptly notify the Lender in writing of any such
election or action and, in such event, shall take all steps necessary or
advisable to establish the Lender’s “control” thereof.
(d)    The Pledgor represents and warrants that the Pledged Equity Interests are
not “securities” (for purposes of the UCC). The Pledgor agrees that it will not
permit SunPower YC Holdings to take any actions that would result in any Pledged
Equity Interests becoming “securities” (for purposes of the UCC) without the
prior written consent of the Lender.
(e)    The Pledgor shall not transfer any Pledged Equity Interests.
5.5    8point3 Group Dividends
The Pledgor shall cause any dividends, distributions, returns of capital, cash,
warrants, rights, options, instruments, securities and other property or
proceeds received by SunPower YC Holdings and relating to SunPower YC Holdings’
Equity Interests in 8point3 Group to be applied in accordance with Section 2.09
of the Credit Agreement.
5.6    Certificates and Instruments
If the Pledgor shall become entitled to receive or shall receive any certificate
(including any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Equity Interests of the Company, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any of the Pledged
Equity Interests, or otherwise in respect thereof, the Pledgor shall accept the
same as the agent of the Lender, hold the same in trust for the Lender and
deliver the same forthwith to the Lender in the exact form received, duly
indorsed by the Pledgor to the Lender, if required, together with an undated
stock power covering such certificate duly executed in blank by the Pledgor, to
be held by the Lender, subject to the terms hereof, as additional collateral
security for the Obligations. All certificates representing Pledged Equity
Interests (and any additional Pledged Equity Interests acquired or issued after
the Closing Date) shall be delivered to the Lender, together with duly executed
instruments of transfer or assignment in blank.


SECTION 6.    FURTHER ASSURANCES.
(a)    The Pledgor agrees that from time to time, at its expense (in accordance
with the Credit Agreement), that it shall promptly execute and deliver all
further





--------------------------------------------------------------------------------





instruments and documents, and take all further action, that may be necessary,
or that the Lender may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted or purported to be granted hereby or to enable the Lender to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, the Pledgor shall:
(i)    file such financing or continuation statements, or amendments thereto and
execute and deliver such other agreements, instruments, endorsements, powers of
attorney or notices, as may be necessary, or as the Lender may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;
(ii)    at any reasonable time, upon reasonable request by the Lender, assemble
the Collateral and allow inspection of the Collateral by the Lender, or persons
designated by the Lender;
(iii)    at the Lender’s request, appear in and defend any action or proceeding
that might affect the Pledgor’s title to or the Lender’s security interest in
all or any part of the Collateral; and
(iv)    furnish the Lender with such information regarding the Collateral,
including, without limitation, the location thereof, as the Lender may
reasonably request from time to time.
(b)    The Pledgor hereby authorizes the Lender to file a Record or Records,
including financing or continuation statements and amendments and supplements to
any of the foregoing, in any jurisdictions and with any filing offices as the
Lender may determine, in its sole discretion, are necessary or advisable to
perfect or otherwise protect the security interest granted to the Lender herein.
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Lender may determine, in its
sole discretion, is necessary, advisable or prudent to ensure the perfection of
the security interest in the Collateral granted to the Lender herein. The
Pledgor shall furnish to the Lender from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Lender may reasonably request, all in
reasonable detail.
(c)    In accordance with Section 8.03 of the Credit Agreement, the Pledgor
shall pay any applicable filing fees and related expenses in connection with any
filing made by the Lender in accordance with clause (b) above.
SECTION 7.    LENDER APPOINTED ATTORNEY-IN-FACT.
7.1    Power of Attorney. The Pledgor hereby irrevocably appoints the Lender
(such appointment being coupled with an interest) as the Pledgor’s
attorney-in-fact, with full authority in the place and stead of the Pledgor and
in the name of the Pledgor, the Lender





--------------------------------------------------------------------------------





or otherwise, from time to time in the Lender’s discretion to take any action
and to execute any instrument that the Lender may deem reasonably necessary or
advisable to accomplish the purposes of this Agreement, including the following:
(a)    upon the occurrence and during the continuance of an Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
(b)    upon the occurrence and during the continuance of any Event of Default,
to receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (a) above;
(c)    upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that the Lender
may deem necessary or desirable for the collection of any of the Collateral or
otherwise to enforce the rights of the Lender with respect to any of the
Collateral;
(d)    to prepare and file any UCC financing statements against the Pledgor as
debtor;
(e)    upon the occurrence and during the continuance of an Event of Default to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including access to
pay or discharge taxes or Liens (other than Permitted Collateral Encumbrances)
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Lender in its sole discretion, any such payments made by the
Lender to become obligations of the Pledgor to the Lender, due and payable
immediately without demand; and
(f)    upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Lender were the absolute owner thereof for all purposes, and to
do, at the Lender’s option and the Pledgor’s expense, at any time or from time
to time, all acts and things that the Lender deems reasonably necessary to
protect, preserve or realize upon the Collateral and the Lender’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as the Pledgor might do.
7.2    No Duty on the Part of Lender . The powers conferred on the Lender
hereunder shall not impose any duty upon the Lender to exercise any such powers.
The Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither the Lender nor any of its
officers, directors, employees or agents shall be responsible to the Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
SECTION 8.    REMEDIES.





--------------------------------------------------------------------------------





8.1    Generally.
(a)    If any Event of Default shall have occurred and be continuing, the Lender
may exercise in respect of the Collateral, in addition to all other rights and
remedies provided for herein or otherwise available to it at law or in equity,
all the rights and remedies of the Lender on default under the UCC (whether or
not the UCC applies to the affected Collateral) to collect, enforce or satisfy
any Obligations then owing, whether by acceleration or otherwise, and also may
pursue any of the following separately, successively or simultaneously:
(i)    require the Pledgor to, and the Pledgor hereby agrees that it shall at
its expense and promptly upon request of the Lender forthwith, assemble all or
part of the Collateral as directed by the Lender and make it available to the
Lender at a place to be designated by the Lender that is reasonably convenient
to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process; and
(iii)    without notice except as specified below or under the UCC, sell,
assign, or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Lender’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Lender may deem
commercially reasonable.
(b)    The Lender may be the purchaser of any or all of the Collateral at any
public or private (to the extent the portion of the Collateral being privately
sold is of a kind that is customarily sold on a recognized market or the subject
of widely distributed standard price quotations) sale in accordance with the UCC
and the Lender shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Lender at such sale. Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of the Pledgor, and the Pledgor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. The Pledgor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days’ notice to the Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Lender shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Lender may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Pledgor agrees that it would not be commercially unreasonable for the Lender to
dispose of the Collateral or any portion thereof by using internet sites





--------------------------------------------------------------------------------





that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets. The Pledgor hereby waives any claims against the Lender
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Lender accepts the first offer received
and does not offer such Collateral to more than one offeree. The Pledgor further
agrees that a breach of any of the covenants contained in this Section will
cause irreparable injury to the Lender, that the Lender has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against the
Pledgor, and the Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Obligations becoming due
and payable prior to their stated maturities. Nothing in this Section shall in
any way limit the rights of the Lender hereunder.
(c)    The Lender may sell the Collateral without giving any warranties as to
the Collateral. The Lender may specifically disclaim or modify any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
(d)    The Lender shall have no obligation to marshal any of the Collateral.
8.2    Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Lender in the event that an Event of
Default shall have occurred and not otherwise been waived, and in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Lender against, the
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including all
reasonable expenses, liabilities and advances made or incurred by the Lender in
connection therewith, and all amounts for which the Lender is entitled to
indemnification hereunder and all advances made by the Lender hereunder for the
account of the Pledgor, and to the payment of all reasonable costs and expenses
paid or incurred by the Lender in connection with the exercise of any right or
remedy hereunder or under the Credit Agreement, all in accordance with the terms
hereof or thereof; second, to the extent of any excess of such proceeds, to the
payment of all other Obligations; and third, to the extent of any excess of such
proceeds, to the payment to or upon the order of the Pledgor or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
8.3    Sales on Credit. If Lender sells any of the Collateral upon credit,
Pledgor will be credited only with payments actually made by purchaser and
received by Lender and applied to indebtedness of the purchaser. In the event
the purchaser fails to pay for the Collateral, Lender may resell the Collateral
and Pledgor shall be credited with proceeds of the sale.
8.4    Pledged Equity Interests. The Pledgor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Lender





--------------------------------------------------------------------------------





may be compelled, with respect to any sale of all or any part of the Pledged
Equity Interests conducted without prior registration or qualification of such
Pledged Equity Interests under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Pledged Equity Interests for their own account, for investment and
not with a view to the distribution or resale thereof. The Pledgor acknowledges
that any such private sale may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances, the Pledgor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Lender shall have no obligation to engage in public sales
and no obligation to delay the sale of any Pledged Equity Interests for the
period of time necessary to permit SunPower YC Holdings to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if SunPower YC Holdings would, or should,
agree to so register it. If the Lender determines to exercise its right to sell
any or all of the Pledged Equity Interests, upon written request, the Pledgor
shall and shall cause SunPower YC Holdings from time to time to furnish to the
Lender all such information as the Lender may request in order to determine the
number and nature of interest, shares or other instruments included in the
Pledged Equity Interests which may be sold by the Lender in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
8.5    Enforcement Expenses. For the avoidance of doubt, in accordance with
Section 8.03 of the Credit Agreement, the Pledgor agrees to pay or reimburse the
Lender for all its reasonable and documented costs and expenses incurred in
enforcing or protecting any rights under this Agreement, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
the Lender and of any other necessary counsel. The agreement in this Section 8.5
shall survive the payment in full of all Obligations under the Credit Agreement
and the other Loan Documents.
SECTION 9.    CONTINUING SECURITY INTEREST; RELEASE.
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Discharge Date, be binding upon
the Pledgor, its successors and assigns, and inure, together with the rights and
remedies of the Lender hereunder, to the benefit of the Lender and its
successors, transferees and assigns. Without limiting the generality of the
foregoing, but subject to the terms of the Credit Agreement, the Lender may
assign or otherwise transfer all or any portion of its interest in the Term Loan
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect of the portion so assigned which are granted to the
Lender herein or otherwise. On the Discharge Date, the security interest granted
hereby shall automatically terminate hereunder and of record and all rights to
the Collateral shall revert to the Pledgor. Upon any such termination the Lender
shall, at the Pledgor’s expense, execute and deliver to the Pledgor or otherwise
authorize the filing of such documents as the Pledgor shall





--------------------------------------------------------------------------------





reasonably request, including financing statement amendments to evidence such
termination.
SECTION 10.    STANDARD OF CARE; LENDER MAY PERFORM.
The powers conferred on the Lender hereunder are solely to protect its interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Lender shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Lender shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Lender accords its own property. Neither the Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Pledgor or otherwise. If the Pledgor fails to
perform any agreement contained herein, the Lender may itself perform, or cause
performance of, such agreement, and the expenses of the Lender incurred in
connection therewith shall be payable by the Pledgor under, and to the extent
provided in, Section 8.03 of the Credit Agreement. The Lender shall provide
prompt written notice to the Pledgor following its performance of any such
agreement which the Pledgor has failed to perform under this Agreement.
SECTION 11.    MISCELLANEOUS.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 8.01 of the Credit Agreement.
No failure or delay on the part of the Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative with, and not exclusive
of, any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of the Lender and the Pledgor and
their respective successors and assigns. The Pledgor shall not, without the
prior written consent of the Lender given in accordance with the Credit
Agreement, assign any





--------------------------------------------------------------------------------





right, duty or obligation hereunder. This Agreement embodies the entire
agreement and understanding between the Pledgor and the Lender and supersedes
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof. Accordingly, this Agreement may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties. This
Agreement may be executed in one or more counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.
The Pledgor hereby acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement; (b) the Lender does not
have any fiduciary relationship with or duty to the Pledgor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Pledgor, on the one hand, and the Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor
and (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Pledgor and the Lender.
Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Pledgor and the Lender.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York state or federal
court. Each of the parties hereto hereby





--------------------------------------------------------------------------------





irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court sitting in the Borough of Manhattan in New York City.
To the extent permitted by law, each party to this Agreement hereby irrevocably
waives personal service of any and all process upon it and agrees that all such
service of process may be made by express or overnight mail or courier, postage
prepaid, directed to it at its address for notices as provided for in
Section 8.01 of the Credit Agreement. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR THE LENDER/PLEDGOR RELATIONSHIP THAT IS BEING ESTABLISHED. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party hereto acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on this waiver in entering into this Agreement, and that
each will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE PLEDGE MADE HEREUNDER.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.
This Agreement and the Liens created hereunder shall automatically be reinstated
if and to the extent that for any reason any payment by or on behalf of the
Pledgor or any other Loan Party in respect of the Obligations is rescinded or
must otherwise be restored by the Lender, whether as a result of any Bankruptcy
Event or reorganization or otherwise, and the Pledgor shall indemnify the Lender
and its employees, officers and agents on demand for all reasonable fees, costs
and expenses (including reasonable fees, costs and expenses of counsel) incurred
by the Lender or its employees, officers or agents in connection with such
reinstatement, rescission or restoration.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor and the Lender have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
SUNPOWER HOLDCO, LLC, as Pledgor
By: SunPower Corporation, its sole member




By:        
    Name:
    Title:


In relation to its agreements and obligations under Section 3.2, acknowledged
and agreed by:
SUNPOWER YC HOLDINGS, LLC
By: SunPower HoldCo, LLC, its sole member


By: SunPower Corporation, its sole member




By:        
    Name:
    Title:









--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Lender
By        
    Name:
    Title:


By        
    Name:
    Title:





--------------------------------------------------------------------------------





SCHEDULE 1
TO PLEDGE AGREEMENT (BORROWER)



PLEDGED EQUITY INTERESTS
Owner
Issuer
Class of Stock or other Equity Interest
Certificate Number
Percentage of Total, Class of Stock or other Equity Interest
SunPower HoldCo, LLC
SunPower YC Holdings, LLC
Common and Subordinated Units
None
100%








--------------------------------------------------------------------------------





SCHEDULE 4.1
TO PLEDGE AGREEMENT (BORROWER)

GENERAL INFORMATION
(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of the Pledgor:
Full Legal Name
 
Type of Organization
 
Jurisdiction of Organization
 
Chief Executive Office/Sole Place of Business
 
Organization I.D.#
SunPower HoldCo, LLC
 
Limited Liability Company
 
Delaware
 
77 Rio Robles
San Jose, California 95134
 
5604031
(B) Other Names (including any Trade Name or Fictitious Business Name) under
which the Pledgor currently conducts business:
Full Legal Name
 
Trade Name or Fictitious Business Name
None.
 
 
(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business and Corporate Structure within past five (5) years:
Pledgor
 
Date of Change
 
Description of Change
None.
 
 
 
 










--------------------------------------------------------------------------------





EXHIBIT I


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Credit Agreement identified below (as
amended, supplemented, or otherwise modified from time to time, the "Credit
Agreement"), receipt of a copy of which (and any other Loan Documents requested
by the Assignee) is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Lender as contemplated below (i) all of the Assignor's rights and obligations in
its capacity as the Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as the Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the "Assigned Interest").
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________
[and is an Affiliate of [identify Lender]]

3.
Borrower:    SunPower Holdco, LLC

4.
Credit Agreement:    The $300,000,000 Term Credit Agreement dated as of May 22,
2018 by and among SunPower Holdco, LLC, SunPower Corporation, as the Guarantor,
and Crédit Agricole Corporate and Investment Bank, as the Lender






--------------------------------------------------------------------------------







6.    Assigned Interest:
Facility Assigned
Aggregate Commitment Amount
Amount of Commitment Assigned
Percentage Assigned of Commitment
Term Loan
$_____________
$_______________
____________%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE LENDER AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]




By:        
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:        
Name:
Title:







--------------------------------------------------------------------------------







Consented to:
SunPower Holdco, LLC,
as Borrower


By: SunPower Corporation, its sole member




By        
Name:    
Title:







--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


Term Credit Agreement dated as of May 22, 2018 by and among SunPower Holdco,
LLC, as the Borrower, SunPower Corporation, as the Guarantor, and Crédit
Agricole Corporate and Investment Bank, as the Lender.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become the Lender under the Credit Agreement, (ii) it satisfies
the requirements, if any, specified in the Credit Agreement that are required to
be satisfied by it in order to acquire the Assigned Interest and become the
Lender, (iii) from and after the Effective Date specified in this Assignment and
Assumption, it shall be bound by the provisions of the Credit Agreement as the
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of the Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Lender, and (v) if it is a Lender
organized under the laws of a jurisdiction outside of the United States,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Assignor, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as the Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and





--------------------------------------------------------------------------------





Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.





